
	
		I
		112th CONGRESS
		2d Session
		H. R. 4067
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Quayle (for
			 himself and Mr. Gosar) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To approve the settlement of water rights claims of the
		  Navajo Nation, the Hopi Tribe, and the allottees of the Navajo Nation and Hopi
		  Tribe in the State of Arizona, to authorize construction of municipal water
		  projects relating to the water rights claims, to resolve litigation against the
		  United States concerning Colorado River operations affecting the States of
		  California, Arizona, and Nevada, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Navajo-Hopi Little Colorado
			 River Water Rights Settlement Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					TITLE I—Navajo-Hopi Little Colorado River water rights settlement
				agreement
					Sec. 101. Ratification and execution of the Navajo-Hopi Little
				Colorado River water rights settlement agreement.
					Sec. 102. Water rights.
					Sec. 103. Authorization for construction of municipal,
				domestic, commercial, and industrial water projects.
					Sec. 104. Funding.
					Sec. 105. Waivers, releases, and retentions of
				claims.
					Sec. 106. Satisfaction of water rights and other
				benefits.
					Sec. 107. After-acquired trust land.
					Sec. 108. Enforceability date.
					Sec. 109. Administration.
					Sec. 110. Environmental compliance.
					TITLE II—Central Arizona project water
					Sec. 201. Conditions for reallocation of CAP NIA priority
				water.
					Sec. 202. Reallocation of CAP NIA priority water, firming,
				water delivery contract.
					Sec. 203. Colorado River accounting.
					Sec. 204. No modification of existing laws.
					Sec. 205. Amendments.
					Sec. 206. Retention of Lower Colorado River water for future
				Lower Colorado River settlement.
					Sec. 207. Authorization of appropriations for feasibility
				study.
				
			2.FindingsCongress finds that—
			(1)it is the policy
			 of the United States, in keeping with the trust responsibility of the United
			 States to Indian tribes, to settle Indian water rights claims whenever possible
			 without lengthy and costly litigation;
			(2)the water rights
			 settlements described in paragraph (1) typically require congressional review
			 and approval;
			(3)the Navajo Nation
			 and the United States, acting as trustee for the Navajo Nation and allottees of
			 the Navajo Nation, claim the right to an unquantified amount of water from the
			 Little Colorado River system and source;
			(4)the Navajo Nation
			 claims the right to an unquantified amount of water from the lower basin of the
			 Colorado River and has challenged the legality of the Colorado River Interim
			 Surplus Guidelines, the Colorado River Quantification Settlement Agreement of
			 the State of California, interstate water banking regulations, and Central
			 Arizona Project water deliveries;
			(5)the defendants in
			 the action described in paragraph (4) include—
				(A)the Department of
			 the Interior, including the Bureau of Reclamation and the Bureau of Indian
			 Affairs, and
				(B)intervenor-defendants,
			 including—
					(i)the
			 Southern Nevada Water Authority;
					(ii)the
			 Colorado River Commission of Nevada;
					(iii)the State of
			 Arizona;
					(iv)the
			 State of Nevada;
					(v)the
			 Central Arizona Water Conservation District;
					(vi)the
			 Southern California Metropolitan Water District;
					(vii)the Imperial
			 Irrigation District;
					(viii)the Coachella
			 Valley Water District;
					(ix)the
			 Arizona Power Authority;
					(x)the
			 Salt River Project Agricultural Improvement and Power District; and
					(xi)the
			 Salt River Valley Water Users Association;
					(6)the Hopi Tribe and
			 the United States, acting as trustee for the Hopi Tribe and allottees of the
			 Hopi Tribe, claim the right to an unquantified amount of water from the Little
			 Colorado River system and source; and
			(7)consistent with
			 the policy of the United States, this Act settles the water rights claims of
			 the Navajo Nation, allottees of the Navajo Nation, the Hopi Tribe, and
			 allottees of the Hopi Tribe by providing drinking water infrastructure to the
			 Navajo Nation and the Hopi Tribe in exchange for limiting the legal exposure
			 and litigation expenses of the United States, the States of Arizona and Nevada,
			 and agricultural, municipal, and industrial water users in the States of
			 Arizona, Nevada, and California.
			3.PurposesThe purposes of this Act are—
			(1)to resolve, fully and finally—
				(A)any and all claims to the Little Colorado
			 River system and source in the State of Arizona of—
					(i)the Navajo Nation, on behalf of itself and
			 the members of the Navajo Nation;
					(ii)the United States, acting as trustee for
			 the Navajo Nation, the members of the Navajo Nation, and allottees of the
			 Navajo Nation;
					(iii)the Hopi Tribe,
			 on behalf of itself and the members of the Hopi Tribe; and
					(iv)the
			 United States, acting as trustee for the Hopi Tribe, the members of the Hopi
			 Tribe, and allottees of the Hopi Tribe; and
					(B)any and all claims to the Gila River system
			 and source in the State of Arizona of the Navajo Nation, on behalf of itself
			 and the members of the Navajo Nation;
				(2)to approve,
			 ratify, and confirm the settlement agreement entered into among the Navajo
			 Nation, the Hopi Tribe, the United States, the State of Arizona, and any other
			 party;
			(3)to authorize and
			 direct the Secretary to execute and perform the duties and obligations of the
			 Secretary under the settlement agreement and this Act; and
			(4)to authorize any
			 actions and appropriations necessary for the United States to fulfill the
			 duties and obligations of the United States to the Navajo Nation, allottees of
			 the Navajo Nation, the Hopi Tribe, and allottees of the Hopi Tribe, as provided
			 in the settlement agreement and this Act.
			4.DefinitionsIn this Act:
			(1)1934 Act
			 caseThe term 1934 Act case means the litigation
			 styled Honyoama v. Shirley, Case No. CIV 74–842–PHX–EHC (D. Ariz. 2006).
			(2)AbstractThe
			 term abstract means a summary of water rights or uses held or
			 owned by any person, as represented in a form substantially similar to the form
			 attached as exhibit 3.1.4 to the settlement agreement.
			(3)AfyThe
			 term afy means acre-feet per year.
			(4)AllotmentThe
			 term allotment means an allotment that—
				(A)was originally
			 allotted to an individual identified as a Navajo or Hopi Indian in the
			 allotting document;
				(B)is located—
					(i)within the
			 exterior boundaries of the Navajo Reservation;
					(ii)within the
			 exterior boundaries of the Hopi Reservation; or
					(iii)on
			 land that is—
						(I)off-reservation
			 land; and
						(II)within Apache,
			 Coconino, or Navajo County, in the State; and
						(C)is held in trust
			 by the United States for the benefit of an allottee.
				(5)AllotteeThe
			 term allottee means a person who holds a beneficial real property
			 interest in an allotment.
			(6)Available CAP
			 supplyThe term available CAP supply means, for any
			 given year—
				(A)all fourth
			 priority Colorado River water available for delivery through the CAP
			 system;
				(B)water available
			 from CAP dams and reservoirs other than Modified Roosevelt Dam; and
				(C)return flows
			 captured by the Secretary for CAP use.
				(7)CAP
			 contractThe term CAP contract means a long-term
			 contract or subcontract, as those terms are used in the CAP repayment
			 stipulation, for delivery of CAP water.
			(8)CAP
			 contractorThe term CAP contractor means a person or
			 entity that has entered into a long-term contract or subcontract (as those
			 terms are used in the CAP repayment stipulation) with the United States or the
			 United States and the Central Arizona Water Conservation District for delivery
			 of water through the CAP system.
			(9)CAP fixed
			 OM&R chargeThe term CAP fixed OM&R charge
			 means Fixed OM&R Charge, as that term is defined in the CAP
			 repayment stipulation.
			(10)CAP M&I
			 priority waterThe term CAP M&I priority water
			 means the CAP water that has a municipal and industrial delivery priority under
			 the CAP repayment contract.
			(11)CAP NIA
			 priority waterThe term CAP NIA priority water means
			 the CAP water deliverable under a CAP contract providing for the delivery of
			 non-Indian agricultural priority water.
			(12)CAP operating
			 agency
				(A)In
			 generalThe term CAP operating agency has the
			 meaning given the term in section 2 of the Arizona Water Settlements Act
			 (Public Law 108–451; 118 Stat. 3478).
				(B)AdministrationAs
			 of the date of enactment of this Act, the CAP operating agency is
			 the Central Arizona Water Conservation District.
				(13)Cap pumping
			 energy chargeThe term CAP pumping energy charge
			 means Pumping Energy Charge, as that term is defined in the CAP
			 repayment stipulation.
			(14)CAP repayment
			 contractThe term CAP repayment contract has the
			 meaning given the term in section 2 of the Arizona Water Settlements Act
			 (Public Law 108–451; 118 Stat. 3478).
			(15)CAP repayment
			 stipulationThe term CAP repayment stipulation means
			 the Stipulated Judgment and the Stipulation for Judgment (including exhibits),
			 entered on November 21, 2007, in the case styled Central Arizona Water
			 Conservation District v. United States, et al., No. CIV 95–625–TUC–WDB (EHC),
			 No. CIV 95–1720–PHX–EHC (Consolidated Action), United States District Court for
			 the District of Arizona (including any amendments or revisions).
			(16)CAP
			 systemThe term CAP system has the meaning given the
			 term in section 2 of the Arizona Water Settlements Act (Public Law 108–451; 118
			 Stat. 3478).
			(17)CAP
			 waterThe term CAP water means Project
			 Water, as that term is defined in the CAP repayment stipulation.
			(18)Central Arizona
			 Project or CAPThe term Central Arizona Project or
			 CAP means the Federal reclamation project authorized and
			 constructed by the United States in accordance with title III of the Colorado
			 River Basin Project Act (43 U.S.C. 1521 et seq.).
			(19)Central Arizona
			 Water Conservation DistrictThe term Central Arizona Water
			 Conservation District means the political subdivision of the State that
			 is the contractor under the CAP repayment contract.
			(20)Colorado river
			 compactThe term Colorado River Compact means the
			 Colorado River Compact of 1922, as ratified and reprinted in article 2 of
			 chapter 7 of title 45, Arizona Revised Statutes.
			(21)Colorado River
			 systemThe term Colorado River system has the
			 meaning given the term in article II(a) of the Colorado River Compact.
			(22)CommissionerThe
			 term Commissioner means the Commissioner of Reclamation.
			(23)DecreeThe
			 term decree, when used without a modifying adjective,
			 means—
				(A)the decree of the
			 Supreme Court in the case styled Arizona v. California (376 U.S. 340
			 (1964));
				(B)the Consolidated
			 Decree entered on March 27, 2006 (547 U.S. 150), in the case described in
			 subparagraph (A); and
				(C)any modifications
			 to the decrees described in subparagraphs (A) and (B).
				(24)DivertThe
			 term divert means to receive, withdraw, develop, produce, or
			 capture groundwater, surface water, Navajo Nation CAP water, or effluent by
			 means of a ditch, canal, flume, bypass, pipeline, pit, collection or
			 infiltration gallery, conduit, well, pump, turnout, other mechanical device, or
			 any other human act, including the initial impoundment of that water.
			(25)Effluent
				(A)In
			 generalThe term effluent means water that—
					(i)has
			 been used in the State for domestic, municipal, or industrial purposes;
			 and
					(ii)is
			 available for use for any purpose.
					(B)ExclusionThe
			 term effluent does not include water that has been used solely for
			 hydropower generation.
				(26)Fourth priority
			 Colorado river waterThe term fourth priority Colorado
			 River water means Colorado River water that is available for delivery in
			 the State for satisfaction of entitlements—
				(A)pursuant to
			 contracts, Secretarial reservations, perfected rights, and other arrangements
			 between the United States and water users in the State entered into or
			 established subsequent to September 30, 1968, for use on Federal, State, or
			 privately owned land in the State, in a total quantity that does not exceed
			 164,652 afy of diversions; and
				(B)after first
			 providing for the delivery of water under section 304(e) of the Colorado River
			 Basin Project Act (43 U.S.C. 1524(e)), pursuant to the CAP repayment contract
			 for the delivery of Colorado River water for the CAP, including use of Colorado
			 River water on Indian land.
				(27)Gila River
			 adjudicationThe term Gila River adjudication means
			 the action pending in the Superior Court of the State of Arizona in and for the
			 County of Maricopa styled In Re the General Adjudication of All Rights To Use
			 Water In The Gila River System and Source, W–1 (Salt), W–2 (Verde), W–3 (Upper
			 Gila), W–4 (San Pedro) (Consolidated).
			(28)Gila River
			 adjudication courtThe term Gila River adjudication
			 court means the Superior Court of the State of Arizona in and for the
			 County of Maricopa, exercising jurisdiction over the Gila River
			 adjudication.
			(29)Gila River
			 adjudication decreeThe term Gila River adjudication
			 decree means the judgment or decree entered by the Gila River
			 adjudication court, which shall be in substantially the same form as the form
			 of judgment attached to the settlement agreement as exhibit 3.1.49.
			(30)GroundwaterThe
			 term groundwater means all water beneath the surface of the earth
			 within the State that is not—
				(A)surface
			 water;
				(B)underground water
			 within the Upper Basin;
				(C)Lower Colorado
			 River water; or
				(D)effluent.
				(31)Hopi fee
			 landThe term Hopi fee land means land, other than
			 Hopi trust land, that—
				(A)is located in the
			 State;
				(B)is located outside
			 the exterior boundaries of the Hopi Reservation; and
				(C)as of the LCR
			 enforceability date, is owned by the Hopi Tribe, including ownership through a
			 related entity.
				(32)Hopi
			 groundwater projectThe term Hopi Groundwater
			 Project means the project carried out in accordance with section
			 103(b).
			(33)Hopi
			 groundwater project accountThe term Hopi Groundwater
			 Project Account means the account created in the Treasury of the United
			 States pursuant to section 104(c).
			(34)Hopi
			 landThe term Hopi land means—
				(A)the Hopi
			 Reservation;
				(B)Hopi trust land;
			 and
				(C)Hopi fee
			 land.
				(35)Hopi OM&R
			 Trust AccountThe term Hopi OM&R Trust Account
			 means the account created in the Treasury of the United States pursuant to
			 section 104(d).
			(36)Hopi
			 reservation
				(A)In
			 generalThe term Hopi Reservation means the land
			 within the exterior boundaries of the Hopi Reservation, including—
					(i)all land withdrawn
			 by the Executive Order dated December 16, 1882, and in which the Hopi Tribe is
			 recognized as having an exclusive interest in the case styled Healing v. Jones,
			 Case No. CIV–579 (D. Ariz. September 28, 1962), or that was partitioned to the
			 Hopi Tribe in accordance with section 4 of the Act of December 22, 1974 (Public
			 Law 93–531; 88 Stat. 1713), and codified in the Navajo-Hopi Land Dispute
			 Settlement Act of 1996 (25 U.S.C. 640d note; Public Law 104–301);
					(ii)all land
			 partitioned to the Hopi Tribe by Judgment of Partition, dated February 10,
			 1977, in the case styled Sekaquaptewa v. MacDonald, Case No. CIV–579–PCT–JAW
			 (D. Ariz.);
					(iii)all land
			 recognized as part of the Hopi Reservation in the 1934 Act case; and
					(iv)all individual
			 allotments made to members of the Hopi Tribe within the boundaries of the Hopi
			 Reservation.
					(B)Map
					(i)In
			 generalThe Hopi Reservation is also depicted more
			 particularly on the map attached to the settlement agreement as exhibit
			 3.1.100.
					(ii)ApplicabilityIn
			 case of a conflict relating to the Hopi Reservation as depicted on
			 the map under clause (i) and the definition in subparagraph (A), the definition
			 under subparagraph (A) shall control.
					(C)ExclusionThe
			 term Hopi Reservation does not include any land held in trust by
			 the United States for the benefit of the Navajo Nation within the exterior
			 boundaries of the Hopi Reservation.
				(37)Hopi
			 TribeThe term Hopi Tribe means the Hopi Tribe, a
			 Tribe of Hopi Indians organized under section 16 of the Act of June 18, 1934
			 (25 U.S.C. 476) (commonly known as the Indian Reorganization
			 Act).
			(38)Hopi trust
			 landThe term Hopi trust land means land
			 that—
				(A)is located in the
			 State;
				(B)is located outside
			 the exterior boundaries of the Hopi Reservation; and
				(C)as of the LCR
			 enforceability date, is held in trust by the United States for the benefit of
			 the Hopi Tribe.
				(39)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(40)Injury to
			 quality of Lower Colorado River waterThe term injury to
			 quality of Lower Colorado River water means—
				(A)any diminution or
			 degradation of the quality of Lower Colorado River water due to a change in the
			 salinity or concentration of naturally occurring chemical constituents of Lower
			 Colorado River water; and
				(B)any effect of a
			 change described in subparagraph (A) if the change and effect of the change are
			 due to the withdrawal, diversion, or use of Lower Colorado River water.
				(41)Injury to
			 rights to Lower Colorado River waterThe term injury to
			 rights to Lower Colorado River water means any interference with,
			 diminution of, or deprivation of the right of any entity to Lower Colorado
			 River water under applicable law.
			(42)Injury to water
			 qualityThe term injury to water quality
			 means—
				(A)any diminution or
			 degradation of the quality of water due to a change in the salinity or
			 concentration of naturally occurring chemical constituents of water; and
				(B)any effect of a
			 change described in subparagraph (A) if the change and effect of the change are
			 due to the withdrawal, diversion, or use of water.
				(43)Injury to water
			 rightsThe term injury to water rights means an
			 interference with, diminution of, or deprivation of, water rights under
			 applicable law.
			(44)LCRThe
			 term LCR means the Little Colorado River, a tributary of the
			 Colorado River in Arizona.
			(45)LCR
			 adjudicationThe term LCR adjudication means the
			 action pending in the Superior Court of the State of Arizona in and for the
			 County of Apache styled In Re the General Adjudication of All Rights To Use
			 Water In The Little Colorado River System and Source, CIV No. 6417.
			(46)LCR
			 adjudication courtThe term LCR adjudication court
			 means the Superior Court of the State of Arizona in and for the County of
			 Apache, exercising jurisdiction over the LCR adjudication.
			(47)LCR
			 decreeThe term LCR decree means the judgment and
			 decree entered by the LCR adjudication court, which shall be in substantially
			 the same form as the form of judgment attached to the settlement agreement as
			 exhibit 3.1.70.
			(48)LCR
			 enforceability dateThe term LCR enforceability date
			 means the date on which the Secretary publishes in the Federal Register the
			 statement of findings described in section 108(a).
			(49)LCR
			 watershedThe term LCR watershed means all land
			 located within the surface water drainage of the LCR and the tributaries of the
			 LCR in the State.
			(50)Lee
			 FerryThe term Lee Ferry has the meaning given the
			 term in article II(e) of the Colorado River Compact.
			(51)Lower
			 basinThe term lower basin has the meaning given the
			 term in article II(g) of the Colorado River Compact.
			(52)Lower Colorado
			 RiverThe term Lower Colorado River means the
			 portion of the Colorado River that is in the United States and downstream from
			 Lee Ferry, including any reservoirs on that portion of the Colorado
			 River.
			(53)Lower Colorado
			 River Basin Development FundThe term Lower Colorado River
			 Basin Development Fund means the fund established by section 403 of the
			 Colorado River Basin Project Act (43 U.S.C. 1543).
			(54)Lower Colorado
			 River water
				(A)In
			 generalThe term Lower Colorado River water means
			 the waters of the Lower Colorado River, including—
					(i)the
			 waters of the reservoirs on the Lower Colorado River;
					(ii)the
			 waters of the tributaries to the Lower Colorado River, other than—
						(I)tributaries
			 located within the State;
						(II)tributaries
			 located within the Western Navajo Colorado River Basin; or
						(III)tributaries of
			 the LCR in the State of New Mexico;
						(iii)all underground
			 water that is hydraulically connected to the Lower Colorado River; and
					(iv)all
			 underground water that is hydraulically connected to tributaries to the Lower
			 Colorado River, other than—
						(I)tributaries
			 located within the State;
						(II)tributaries
			 located within the Western Navajo Colorado River Basin; or
						(III)tributaries of
			 the LCR in the State of New Mexico.
						(B)ApplicabilityThe
			 definition of the term Lower Colorado River water in subparagraph
			 (A) and any definition of the term included in the settlement agreement—
					(i)shall apply only
			 to this Act and the settlement agreement, as applicable; and
					(ii)shall not be used
			 in any interpretation of—
						(I)the Colorado River
			 Compact;
						(II)the Boulder
			 Canyon Project Act (43 U.S.C. 617 et seq.);
						(III)the Colorado
			 River Basin Project Act (43 U.S.C. 1501 et seq.); or
						(IV)any contract or
			 agreement entered into pursuant to the documents described in subclauses (I)
			 through (III).
						(55)Navajo fee
			 landThe term Navajo fee land means land, other than
			 Navajo trust land, that—
				(A)is located in the
			 State;
				(B)is located outside
			 the exterior boundaries of the Navajo Reservation; and
				(C)as of the LCR
			 enforceability date, is owned by the Navajo Nation, including through a related
			 entity.
				(56)Navajo-Gallup
			 Water Supply ProjectThe term Navajo-Gallup water supply
			 project means the project authorized, constructed, and operated pursuant
			 to the Northwestern New Mexico Rural Water Projects Act (Public Law 111–11; 123
			 Stat. 1368).
			(57)Navajo
			 Generating StationThe term Navajo generating
			 station means the Navajo generating station, a steam electric generating
			 station located on the Navajo Reservation near Page, Arizona, and consisting of
			 Units 1, 2, and 3, the switchyard facilities, and all facilities and structures
			 used or related to the Navajo generating station.
			(58)Navajo
			 groundwater projectsThe term Navajo Groundwater
			 Projects means the projects carried out in accordance with section
			 103(a).
			(59)Navajo
			 groundwater projects accountThe term Navajo Groundwater
			 Projects Account means the account created in the Treasury of the United
			 States pursuant to section 104(a).
			(60)Navajo
			 landThe term Navajo land means—
				(A)the Navajo
			 Reservation;
				(B)Navajo trust land;
			 and
				(C)Navajo fee
			 land.
				(61)Navajo
			 Nation
				(A)In
			 generalThe term Navajo Nation means the Navajo
			 Nation, a body politic and federally recognized Indian nation, as provided in
			 the notice of the Department of the Interior entitled Indian Entities
			 Recognized and Eligible To Receive Services From The United States Bureau of
			 Indian Affairs  (75 Fed. Reg. 60810 (October 1, 2010)) published
			 pursuant to section 104 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a–1).
				(B)Inclusions
					(i)In
			 generalThe term Navajo Nation includes—
						(I)the Navajo
			 Tribe;
						(II)the Navajo Tribe
			 of Arizona, New Mexico & Utah;
						(III)the Navajo Tribe
			 of Indians; and
						(IV)other similar
			 names.
						(ii)Bands and
			 chaptersThe term Navajo Nation includes all bands
			 of Navajo Indians and chapters of the Navajo Nation.
					(62)Navajo nation
			 cap waterThe term Navajo Nation CAP water means the
			 6,411 afy of the CAP NIA priority water retained by the Secretary pursuant to
			 section 104(a)(1)(B)(ii) of the Arizona Water Settlements Act of 2004 (Public
			 Law 108–451; 118 Stat. 3487) and reallocated to the Navajo Nation pursuant to
			 section 202(a) of this Act.
			(63)Navajo Nation
			 water delivery contractThe term Navajo Nation water
			 delivery contract means the contract entered into pursuant to the
			 settlement agreement and section 202(c) of this Act for the delivery of Navajo
			 Nation CAP water.
			(64)Navajo OM&R
			 Trust AccountThe term Navajo OM&R Trust Account
			 means the account created in the Treasury of the United States pursuant to
			 section 104(b).
			(65)Navajo Project
			 LeaseThe term Navajo Project lease means the
			 Indenture of Lease made and entered into on September 29, 1969, between—
				(A)the Navajo Nation,
			 as lessor; and
				(B)lessees—
					(i)the Arizona Public
			 Service Company (including any successor or assignee);
					(ii)the Department of
			 Water and Power of the City of Los Angeles (including any successor or
			 assignee);
					(iii)the Nevada Power
			 Company (including any successor or assignee);
					(iv)the Salt River
			 Project Agricultural Improvement and Power District (including any successor or
			 assignee); and
					(v)the Tucson Gas
			 & Electric Company (including any successor or assignee).
					(66)Navajo project
			 lesseesThe term Navajo Project lessees means the
			 lessees described in paragraph (65)(B).
			(67)Navajo
			 Reservation
				(A)In
			 generalThe term Navajo Reservation means land that
			 is within the exterior boundaries of the Navajo Reservation in the State, as
			 defined by the Act of June 14, 1934 (48 Stat. 960, chapter 521),
			 including—
					(i)all
			 land—
						(I)withdrawn by the
			 Executive Order dated December 16, 1882, and partitioned to the Navajo Nation
			 in accordance with the Act of December 22, 1974 (Public Law 93–531; 88 Stat.
			 1713), and codified in the Navajo-Hopi Land Dispute Settlement Act of 1996 (25
			 U.S.C. 640d note; Public Law 104–301); and
						(II)partitioned to
			 the Navajo Nation by Judgment of Partition, dated February 10, 1977, in the
			 case styled Sekaquaptewa v. MacDonald, Case No. CIV–579–PCT–JAW (D. Ariz.);
			 and
						(ii)all
			 land taken into trust as a part of the Navajo Reservation pursuant to section
			 11 of the Act of December 22, 1974 (25 U.S.C. 640d–10) and codified in the
			 Navajo-Hopi Land Dispute Settlement Act of 1996 (25 U.S.C. 640d note; Public
			 Law 104–301).
					(B)Map
					(i)In
			 generalThe Navajo Reservation is also depicted more
			 particularly on the map attached to the settlement agreement as exhibit
			 3.1.100.
					(ii)ApplicabilityIn
			 case of a conflict relating to the Navajo Reservation as depicted
			 on the map under clause (i) and the definition in subparagraph (A), the map
			 under clause (i) shall control.
					(C)ExclusionExcept
			 as provided in paragraph (36)(C), the term Navajo Reservation does
			 not include any land within the boundaries of the Hopi Reservation.
				(68)Navajo trust
			 landThe term Navajo trust land means land
			 that—
				(A)is located in the
			 State;
				(B)is located outside
			 the exterior boundaries of the Navajo Reservation; and
				(C)as of the LCR
			 enforceability date, is held in trust by the United States for the benefit of
			 the Navajo Nation.
				(69)Norviel
			 DecreeThe term Norviel Decree means the final
			 decree of the State of Arizona Superior Court in and for the County of Apache
			 in the case styled The St. John's Irrigation Company and the Meadows Reservoir
			 Irrigation Company, et al. v. Round Valley Water Storage & Ditch Company,
			 Eagar Irrigation Company, Springerville Water Right and Ditch Company, et al.,
			 Case No. 569 (Apr. 29, 1918), including any modifications to the final
			 decree.
			(70)OM&RThe
			 term OM&R means operation, maintenance, and
			 replacement.
			(71)PartyThe
			 term party means a person who is a signatory to the settlement
			 agreement.
			(72)PeabodyThe
			 term Peabody means the Peabody Western Coal Company, including any
			 affiliate or successor of the Peabody Western Coal Company.
			(73)Person
				(A)In
			 generalThe term person means—
					(i)an
			 individual;
					(ii)a
			 public or private corporation;
					(iii)a
			 company;
					(iv)a
			 partnership;
					(v)a
			 joint venture;
					(vi)a
			 firm;
					(vii)an
			 association;
					(viii)a
			 society;
					(ix)an
			 estate or trust;
					(x)a
			 private organization or enterprise;
					(xi)the
			 United States;
					(xii)an
			 Indian tribe;
					(xiii)a
			 State, territory, or country;
					(xiv)a
			 governmental entity; and
					(xv)a
			 political subdivision or municipal corporation organized under or subject to
			 the constitution and laws of the State.
					(B)InclusionsThe
			 term person includes an officer, director, agent, insurer,
			 representative, employee, attorney, assign, subsidiary, affiliate, enterprise,
			 legal representative, any predecessor and successor in interest and any heir of
			 a predecessor and successor in interest of a person.
				(74)Preconstruction
			 activity
				(A)In
			 generalThe term preconstruction activity means the
			 work associated with the preplanning, planning, and design phases of
			 construction, as those terms are defined in paragraphs (1) through (3) of
			 section 900.112(a) of title 25, Code of Federal Regulations (or successor
			 regulation).
				(B)InclusionThe
			 term preconstruction activity includes activities described in
			 section 900.112(b) of title 25, Code of Federal Regulations (or successor
			 regulation).
				(75)Railroad
			 granted landThe term Railroad granted land means
			 the land granted (including Federal rights-of-way and easements) to Navajo
			 Project lessees in accordance with sections 1.16 and 2 of the grant issued by
			 the Secretary and dated January 19, 1971.
			(76)Rights to Lower
			 Colorado River waterThe term rights to Lower Colorado
			 River water means any and all rights in or to Lower Colorado River water
			 under applicable law.
			(77)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary).
			(78)Settlement
			 agreement
				(A)In
			 generalThe term settlement agreement means the 2012
			 agreement, including exhibits, entitled the Navajo-Hopi Little Colorado
			 River Water Rights Settlement Agreement.
				(B)InclusionsThe
			 term settlement agreement includes—
					(i)any
			 amendments necessary to make the settlement agreement consistent with this Act;
			 and
					(ii)any
			 other amendments approved by the parties to the settlement agreement and the
			 Secretary.
					(79)StateThe
			 term State means the State of Arizona.
			(80)State
			 implementing lawThe term State implementing law
			 means a law enacted by the State that includes terms that are substantially
			 similar to the terms of the settlement agreement and attached to the settlement
			 agreement as exhibit 3.1.128.
			(81)Surface
			 water
				(A)In
			 generalThe term surface water means all water in
			 the State that is appropriable under State law.
				(B)ExclusionsThe
			 term surface water does not include—
					(i)appropriable water
			 that is located within the upper basin; or
					(ii)Lower Colorado
			 River water.
					(82)Underground
			 water
				(A)In
			 generalThe term underground water means all water
			 beneath the surface of the earth within the boundaries of the State, regardless
			 of the legal characterization of that water as appropriable or nonappropriable
			 under applicable law.
				(B)ExclusionThe
			 term underground water does not include effluent.
				(83)Upper
			 basinThe term upper basin has the meaning given the
			 term in article II(f) of the Colorado River Compact.
			(84)Upper Basin
			 CompactThe term Upper Basin Compact means the Upper
			 Colorado River Basin Compact of 1948, as ratified and reprinted in article 3 of
			 chapter 7 of title 45, Arizona Revised Statutes.
			(85)Upper basin
			 waterThe term upper basin water means the waters of
			 the upper basin.
			(86)WaterThe
			 term water, when used without a modifying adjective, means—
				(A)groundwater;
				(B)surface water;
			 and
				(C)effluent.
				(87)Water
			 rightThe term water right means any right in or to
			 water under Federal, State, or law.
			(88)Western Navajo
			 Colorado River BasinThe term Western Navajo Colorado River
			 Basin means the portions of the Navajo Reservation that are located in
			 the lower basin and outside of the LCR watershed.
			(89)Window
			 rockThe term Window Rock means the geographical
			 area in the State to be served by the Navajo-Gallup water supply project, which
			 shall include Window Rock, Arizona.
			INavajo-Hopi Little
			 Colorado River water rights settlement agreement
			101.Ratification
			 and execution of the Navajo-Hopi Little Colorado River water rights settlement
			 agreement
				(a)In
			 generalExcept to the extent that any provision of the settlement
			 agreement conflicts with this Act, the settlement agreement is authorized,
			 ratified, and confirmed.
				(b)Amendments to
			 settlement agreementIf an amendment to the settlement agreement
			 is executed to make the settlement agreement consistent with this Act, the
			 amendment is authorized, ratified, and confirmed.
				(c)Execution of
			 settlement agreementTo the extent the settlement agreement does
			 not conflict with this Act, the Secretary shall promptly execute—
					(1)the settlement
			 agreement, including all exhibits to the settlement agreement requiring the
			 signature of the Secretary; and
					(2)any amendments to
			 the settlement agreement, including any amendment to any exhibit to the
			 settlement agreement requiring the signature of the Secretary, necessary to
			 make the settlement agreement consistent with this Act.
					(d)Discretion of
			 the SecretaryThe Secretary may execute any other amendment to
			 the settlement agreement, including any amendment to any exhibit to the
			 settlement agreement requiring the signature of the Secretary, that is not
			 inconsistent with this Act if the amendment does not require congressional
			 approval pursuant to the Trade and Intercourse Act (25 U.S.C. 177) or other
			 applicable Federal law (including regulations).
				102.Water
			 rights
				(a)Water rights To
			 be held in trust
					(1)Navajo Nation
			 water rightsAll water rights of the Navajo Nation for the Navajo
			 Reservation and land held in trust by the United States for the Navajo Nation
			 and allottees of the Navajo Nation and all Navajo Nation CAP water shall be
			 held in trust by the United States for the benefit of the Navajo Nation and
			 allottees of the Navajo Nation, respectively.
					(2)Hopi Tribe water
			 rightsAll water rights of the Hopi Tribe for the Hopi
			 Reservation and land held in trust by the United States for the Hopi Tribe and
			 allottees of the Hopi Tribe shall be held in trust by the United States for the
			 benefit of the Hopi Tribe and allottees of the Hopi Tribe, respectively.
					(b)Forfeiture and
			 abandonmentAny water right held in trust by the United States
			 under subsection (a) shall not be subject to loss by nonuse, forfeiture,
			 abandonment, or any other provision of law.
				(c)Use of water
			 diverted from LCR watershed
					(1)In
			 generalNotwithstanding any other provision of law, the Navajo
			 Nation may—
						(A)divert surface
			 water or groundwater described in paragraph 4.0 of the settlement agreement;
			 and
						(B)subject to the
			 condition that the water remain on the Navajo Reservation, move any water
			 diverted under subparagraph (A) out of the LCR watershed for use by the Navajo
			 Nation.
						(2)Effect of
			 diversionAny water diverted and moved out of the LCR watershed
			 pursuant to paragraph (1)—
						(A)shall be
			 considered to be a part of the LCR; and
						(B)shall not be
			 considered to be part of, or charged against, the consumptive use apportionment
			 made—
							(i)to
			 the State by article III(a)(1) of the Upper Basin Compact; or
							(ii)to
			 the upper basin by article III(a) of the Colorado River Compact.
							(d)Water rights of
			 allottees
					(1)Navajo
			 Reservation allotments
						(A)In
			 generalThe right of an allottee (and of the United States acting
			 as trustee for an allottee), to use water on an allotment located on the Navajo
			 Reservation shall be—
							(i)satisfied solely
			 from the water secured to the Navajo Nation (and to the United States acting as
			 trustee for the Navajo Nation) by the LCR decree; and
							(ii)subject to the
			 terms of the LCR decree.
							(B)AdministrationA
			 right under subparagraph (A) shall be enforceable only pursuant to the Navajo
			 Nation water code, which shall provide allottees a process to enforce such
			 rights against the Navajo Nation.
						(2)Hopi Reservation
			 allotments
						(A)In
			 generalThe right of an allottee (and of the United States acting
			 as trustee for an allottee), to use water on an allotment located on the Hopi
			 Reservation shall be—
							(i)satisfied solely
			 from the water secured to the Hopi Tribe (and to the United States acting as
			 trustee for the Hopi Tribe) by the LCR decree; and
							(ii)subject to the
			 terms of the LCR decree.
							(B)AdministrationA
			 right under subparagraph (A) shall be enforceable only pursuant to the Hopi
			 Tribe water code, which shall provide allottees a process to enforce such
			 rights against the Hopi Tribe.
						(3)Off-reservation
			 allotmentsThe right of an allottee (and of the United States
			 acting as trustee for an allottee), to use water on an allotment located off
			 the Navajo and Hopi Reservations shall be as described in the abstracts
			 attached to the settlement agreement as exhibit 4.7.3.
					103.Authorization
			 for construction of municipal, domestic, commercial, and industrial water
			 projects
				(a)Navajo
			 groundwater projects
					(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary, acting through the Commissioner, shall plan, design, and construct
			 the water diversion and delivery features of the Navajo Groundwater
			 Projects.
					(2)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 for any activity relating to the planning, design, and construction of the
			 water diversion and delivery features of the Navajo Groundwater
			 Projects.
					(3)Scope
						(A)In
			 generalSubject to subparagraph (B), the scope of the planning,
			 design, and construction activities for the Navajo Groundwater Projects shall
			 be as generally described in the documents prepared by Brown & Caldwell
			 entitled—
							(i)Final
			 Summary Report Leupp, Birdsprings, and Tolani Lake Water Distribution System
			 Analysis (May 2008);
							(ii)Final
			 Summary Report Dilkon and Teestoh Water Distribution System Analysis (May
			 2008);
							(iii)Raw Water
			 Transmission Pipeline Alignment Alternative Evaluation Final Report (May
			 2008); and
							(iv)Ganado
			 C-Aquifer Project Report (October 2008).
							(B)Review
							(i)In
			 generalBefore beginning construction activities for the Navajo
			 Groundwater Projects, the Secretary shall—
								(I)review the
			 proposed designs of the Navajo Groundwater Projects; and
								(II)carry out value
			 engineering analyses of the proposed designs.
								(ii)Negotiations
			 with the navajo nationAs necessary, the Secretary shall
			 periodically negotiate and reach agreement with the Navajo Nation regarding any
			 change to the proposed designs of the Navajo Groundwater Projects if, on the
			 basis of the review under clause (i), the Secretary determines that a change is
			 necessary—
								(I)to meet applicable
			 industry standards;
								(II)to ensure the
			 Navajo Groundwater Projects will be constructed for not more than the amount
			 set forth in paragraph (4); and
								(III)to improve the
			 cost-effectiveness of the delivery of water.
								(4)Funding
						(A)In
			 generalThe total amount of obligations incurred by the Secretary
			 in carrying out this subsection shall not exceed $199,000,000, except that the
			 total amount of obligations shall be increased or decreased, as appropriate,
			 based on ordinary fluctuations from May 1, 2011, in construction cost indices
			 applicable to the types of construction involved in the planning, design, and
			 construction of the Navajo Groundwater Projects.
						(B)No
			 reimbursementThe Secretary shall not be reimbursed by any
			 entity, including the Navajo Nation, for any amounts expended by the Secretary
			 in carrying out this subsection.
						(C)Project
			 efficienciesIf the total cost of planning, design, and
			 construction activities of the Navajo Groundwater Projects results in cost
			 savings and is less than the amounts authorized to be obligated under this
			 paragraph, the Secretary, at the request of the Navajo Nation, may—
							(i)use those cost
			 savings to carry out capital improvement projects associated with the Navajo
			 Groundwater Projects; or
							(ii)transfer those
			 cost savings to the Navajo OM&R Trust Account.
							(5)Applicability of
			 the ISDEAA
						(A)In
			 generalAt the request of the Navajo Nation and in accordance
			 with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450
			 et seq.), the Secretary shall enter into 1 or more agreements with the Navajo
			 Nation to carry out this subsection.
						(B)AdministrationThe
			 Commissioner and the Navajo Nation shall negotiate the cost of any oversight
			 activity carried out by the Bureau of Reclamation for an agreement entered into
			 under subparagraph (A), subject to the condition that the total cost for the
			 oversight shall not exceed 4.0 percent of the total costs of the Navajo
			 Groundwater Projects.
						(6)Title to navajo
			 groundwater projects
						(A)In
			 generalThe Secretary shall convey to the Navajo Nation title to
			 each of the Navajo Groundwater Projects on the date on which the Secretary
			 issues a notice of substantial completion that—
							(i)the
			 infrastructure constructed is capable of storing, diverting, treating,
			 transmitting, and distributing a supply of water as generally set forth in the
			 final project design described in paragraph (3); and
							(ii)the
			 Secretary has consulted with the Navajo Nation regarding the proposed finding
			 that the respective Navajo Groundwater Project is substantially
			 complete.
							(B)Limitation on
			 liabilityEffective beginning on the date on which the Secretary
			 transfers to the Navajo Nation title to the Leupp-Dilkon Groundwater Project or
			 the Ganado Groundwater Project under subparagraph (A), the United States shall
			 not be held liable by any court for damages arising out of any act, omission,
			 or occurrence relating to the facilities transferred, other than damages caused
			 by an intentional act or an act of negligence committed by the United States,
			 or by employees or agents of the United States, prior to the date on which the
			 Secretary transfers title to the Leupp-Dilkon Groundwater Project or the Ganado
			 Groundwater Project to the Navajo Nation.
						(C)OM&R
			 obligation of the United States after conveyanceThe United
			 States shall have no obligation to pay for the OM&R costs of the Navajo
			 Groundwater Projects beginning on the date on which—
							(i)title to the
			 Navajo Groundwater Projects is transferred to the Navajo Nation; and
							(ii)the
			 amounts required to be deposited in the Navajo OM&R Trust Account pursuant
			 to section 104(b) have been deposited in that account.
							(7)Technical
			 assistanceSubject to the availability of appropriations, the
			 Secretary shall provide technical assistance, including operation and
			 management training, to the Navajo Nation to prepare the Navajo Nation for the
			 operation of the Navajo Groundwater Projects.
					(8)Project
			 management committeeThe Secretary shall facilitate the formation
			 of a project management committee composed of representatives from the Bureau
			 of Reclamation, the Bureau of Indian Affairs, and the Navajo Nation—
						(A)to review cost
			 factors and budgets for construction, operation, and maintenance activities for
			 the Navajo Groundwater Projects;
						(B)to improve
			 management of inherently governmental functions through enhanced communication;
			 and
						(C)to seek additional
			 ways to reduce overall costs for the Navajo Groundwater Projects.
						(9)Authorization to
			 construct
						(A)In
			 generalThe Secretary is authorized to construct the Navajo
			 Groundwater Projects beginning on the day after the date on which the Secretary
			 publishes in the Federal Register the statement of findings under section
			 108(a).
						(B)Preconstruction
			 activitiesNotwithstanding subparagraph (A), the Secretary is
			 authorized to use amounts appropriated to the Navajo Groundwater Projects
			 Account pursuant to section 104(a) to carry out prior to the LCR enforceability
			 date preconstruction activities for the Navajo Groundwater Projects.
						(b)Hopi groundwater
			 project
					(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary, acting through the Commissioner, shall plan, design, and construct
			 the water diversion and delivery features of the Hopi Groundwater
			 Project.
					(2)Lead
			 agencyThe Bureau of Reclamation shall serve as the lead agency
			 for any activity relating to the planning, design, and construction of the
			 water diversion and delivery features of the Hopi Groundwater Project.
					(3)Scope
						(A)In
			 generalSubject to subparagraph (B), the scope of the planning,
			 design, and construction activities for the Hopi Groundwater Project shall be
			 as generally described in the document entitled Hopi Tribe 2012 Little
			 Colorado River Adjudication Settlement Domestic, Commercial, Municipal and
			 Industrial Water System Memorandum (February 2012) by Dowl HKM.
						(B)Review
							(i)In
			 generalBefore beginning construction activities, the Secretary
			 shall—
								(I)review the
			 proposed design of the Hopi Groundwater Project; and
								(II)carry out value
			 engineering analyses of the proposed design.
								(ii)Negotiations
			 with the hopi tribeAs necessary, the Secretary shall
			 periodically negotiate and reach agreement with the Hopi Tribe regarding any
			 change to the proposed design of the Hopi Groundwater Project if, on the basis
			 of the review under clause (i), the Secretary determines that a change is
			 necessary—
								(I)to meet applicable
			 industry standards;
								(II)to ensure that
			 the Hopi Groundwater Project will be constructed for not more than the amount
			 set forth in paragraph (4); and
								(III)to improve the
			 cost-effectiveness of the delivery of water.
								(4)Funding
						(A)In
			 generalThe total amount of obligations incurred by the Secretary
			 in carrying out this subsection shall not exceed $113,000,000, except that the
			 total amount of obligations shall be increased or decreased, as appropriate,
			 based on ordinary fluctuations from May 1, 2011, in construction cost indices
			 applicable to the types of construction involved in the planning, design, and
			 construction of the Hopi Groundwater Project.
						(B)No
			 reimbursementThe Secretary shall not be reimbursed by any
			 entity, including the Hopi Tribe, for any amounts expended by the Secretary in
			 carrying out this subsection.
						(C)Project
			 efficienciesIf the total cost of planning, design, and
			 construction activities of the Hopi Groundwater Project results in cost savings
			 and is less than the amounts authorized to be obligated under this paragraph,
			 the Secretary, at the request of the Hopi Tribe, may—
							(i)use those cost
			 savings to carry out capital improvement projects associated with the Hopi
			 Groundwater Project; or
							(ii)transfer those
			 cost savings to the Hopi OM&R Trust Account.
							(5)Applicability of
			 the ISDEAA
						(A)In
			 generalAt the request of the Hopi Tribe and in accordance with
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.), the Secretary shall enter into 1 or more agreements with the Hopi Tribe
			 to carry out this subsection.
						(B)AdministrationThe
			 Commissioner and the Hopi Tribe shall negotiate the cost of any oversight
			 activity carried out by the Bureau of Reclamation for an agreement entered into
			 under subparagraph (A), subject to the condition that the total cost for the
			 oversight shall not exceed 4.0 percent of the total costs of the Hopi
			 Groundwater Project.
						(6)Title to hopi
			 groundwater project
						(A)In
			 generalThe Secretary shall convey to the Hopi Tribe title to the
			 Hopi Groundwater Project on the date on which the Secretary issues a notice of
			 substantial completion that—
							(i)the
			 infrastructure constructed is capable of storing, diverting, treating,
			 transmitting, and distributing a supply of water as generally set forth in the
			 final project design described in paragraph (3); and
							(ii)the
			 Secretary has consulted with the Hopi Tribe regarding the proposed finding that
			 the Hopi Groundwater Project is substantially complete.
							(B)Limitation on
			 liabilityEffective beginning on the date on which the Secretary
			 transfers to the Hopi Tribe title to the Hopi Groundwater Project under
			 subparagraph (A), the United States shall not be held liable by any court for
			 damages arising out of any act, omission, or occurrence relating to the
			 facilities transferred, other than damages caused by an intentional act or an
			 act of negligence committed by the United States, or by employees or agents of
			 the United States, prior to the date on which the Secretary transfers title to
			 the Hopi Groundwater Project to the Hopi Tribe.
						(C)OM&R
			 obligation of the United States after conveyanceThe United
			 States shall have no obligation to pay for the OM&R costs of the Hopi
			 Groundwater Project beginning on the date on which—
							(i)title to the Hopi
			 Groundwater Project is transferred to the Hopi Tribe; and
							(ii)the
			 amounts required to be deposited in the Hopi OM&R Trust Account pursuant to
			 section 104(d) have been deposited in that account.
							(7)Technical
			 assistanceSubject to the availability of appropriations, the
			 Secretary shall provide technical assistance, including operation and
			 management training, to the Hopi Tribe to prepare the Hopi Tribe for the
			 operation of the Hopi Groundwater Project.
					(8)Project
			 management committeeThe Secretary shall facilitate the formation
			 of a project management committee composed of representatives from the Bureau
			 of Reclamation, the Bureau of Indian Affairs, and the Hopi Tribe—
						(A)to review cost
			 factors and budgets for construction, operation, and maintenance activities for
			 the Hopi Groundwater Project;
						(B)to improve
			 management of inherently governmental activities through enhanced
			 communication; and
						(C)to seek additional
			 ways to reduce overall costs for the Hopi Groundwater Project.
						(9)Authorization to
			 construct
						(A)In
			 generalThe Secretary is authorized to construct the Hopi
			 Groundwater Project beginning on the day after the date on which the Secretary
			 publishes in the Federal Register the statement of findings under section
			 108(a).
						(B)Preconstruction
			 activitiesNotwithstanding subparagraph (A), the Secretary is
			 authorized to use amounts appropriated to the Hopi Groundwater Project Account
			 pursuant to section 104(c) to carry out prior to the LCR enforceability date
			 preconstruction activities for the Hopi Groundwater Project.
						(c)N-Aquifer
			 management plan
					(1)In
			 generalPrior to the LCR enforceability date, the Secretary,
			 acting through the Director of the United States Geological Survey and in
			 consultation with the Navajo Nation and the Hopi Tribe, is authorized to use
			 amounts appropriated to the N-Aquifer Account pursuant to section 104(e) to
			 conduct modeling and monitoring activities of the N-Aquifer as provided for in
			 paragraph 6.2 of the settlement agreement.
					(2)Continuing
			 assistanceAfter the LCR enforceability date, the Secretary, in
			 consultation with the Navajo Nation and the Hopi Tribe, is authorized to use
			 amounts appropriated to the N-Aquifer Account pursuant to section 104(e) to
			 assist the Navajo Nation and the Hopi Tribe in implementing the N-Aquifer
			 Management Plan and the Pasture Canyon Springs Protection Program Account
			 pursuant to section 104(f) to assist the Navajo Nation and the Hopi Tribe in
			 implementing the Pasture Canyon Springs Protection Program, both as described
			 in paragraph 6.2 of the settlement agreement.
					(3)Limited
			 liabilityThe Secretary shall have no liability with respect to
			 the management of the N-Aquifer, subject to the condition that the Secretary
			 complies with the responsibilities of the Secretary, as set forth in the
			 N-Aquifer Management Plan.
					104.Funding
				(a)Navajo
			 groundwater projects account
					(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the Navajo Groundwater Projects Account, to be administered by
			 the Secretary, consisting of the amounts deposited in the account under
			 paragraph (2), together with any interest accrued by those amounts, for use by
			 the Navajo Nation in constructing the Navajo Groundwater Projects.
					(2)Transfers to
			 account
						(A)In
			 generalSubject to subparagraph (C), there are authorized to be
			 appropriated to the Secretary for deposit in the Navajo Groundwater Projects
			 Account—
							(i)$199,000,000, to
			 remain available until expended; less
							(ii)the
			 amounts deposited in the account under subparagraph (B).
							(B)Transfers from
			 other sources
							(i)Lower Colorado
			 river basin development fund
								(I)In
			 generalThe Secretary of the Treasury shall transfer, without
			 further appropriation, $25,000,000 to the Navajo Groundwater Projects Account
			 from the Future Indian Water Settlement Subaccount of the Lower Colorado River
			 Basin Development Fund established pursuant to section 403(f)(2)(D)(vi) of the
			 Colorado River Basin Project Act (43 U.S.C. 1543(f)(2)(D)(vi)).
								(II)AvailabilityThe
			 amounts transferred under subclause (I) shall not be available to the Secretary
			 for expenditure until the date on which the Secretary publishes in the Federal
			 Register the statement of findings under section 108(a).
								(ii)Reclamation
			 water settlements fund
								(I)In
			 generalIf amounts remain available for expenditure in the
			 Reclamation Water Settlements Fund established by section 10501 of the Omnibus
			 Public Land Management Act of 2009 (43 U.S.C. 407), the Secretary of the
			 Treasury shall transfer to the Navajo Groundwater Projects Account, without
			 further appropriation, not more than $50,000,000.
								(II)AvailabilityThe
			 amounts transferred under subclause (I) shall not be available to the Secretary
			 for expenditure until the date on which the Secretary publishes in the Federal
			 Register the statement of findings under section 108(a).
								(iii)State
			 contributionPursuant to subparagraph 13.22 of the settlement
			 agreement, the State shall transfer to the Navajo Groundwater Projects Account
			 $1,000,000.
							(C)Fluctuation in
			 development costsThe amount authorized to be appropriated under
			 subparagraph (A)(i) and deposited in the Navajo Groundwater Projects Account
			 shall be increased or decreased, as appropriate, by such amounts as may be
			 justified by reason of ordinary fluctuations in development costs occurring
			 after May 1, 2011, as indicated by engineering cost indices applicable to the
			 type of construction involved, until the Secretary declares that the Navajo
			 Groundwater Projects are substantially complete.
						(3)Management of
			 account
						(A)In
			 generalThe Secretary shall manage the Navajo Groundwater
			 Projects Account in a manner that is consistent with—
							(i)the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.); and
							(ii)this
			 subsection.
							(B)InvestmentsThe
			 Secretary shall invest amounts in the Navajo Groundwater Projects Account in
			 accordance with—
							(i)the
			 Act of April 1, 1880 (25 U.S.C. 161);
							(ii)the
			 first section of the Act of June 24, 1938 (25 U.S.C. 162a); and
							(iii)obligations of
			 Federal corporations and Federal Government-sponsored entities, the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
								(I)obligations of the
			 United States Postal Service described in section 2005 of title 39, United
			 States Code;
								(II)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
								(III)mortgages,
			 obligations, or other securities of the Federal Home Loan Mortgage Corporation
			 described in section 303 of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1452); and
								(IV)bonds, notes, or
			 debentures of the Commodity Credit Corporation described in section 4 of the
			 Act of March 8, 1938 (15 U.S.C. 713a–4).
								(C)Credits to
			 accountThe interest on, and the proceeds from, the sale or
			 redemption of, any obligations held in the Navajo Groundwater Projects Account
			 shall be credited to, and form a part of, the account.
						(4)Availability of
			 amounts and investment earnings
						(A)In
			 generalExcept as provided in section 103(a)(9), amounts
			 appropriated to and deposited in the Navajo Groundwater Projects Account shall
			 not be available to the Secretary for expenditure until the date on which the
			 Secretary publishes in the Federal Register the statement of findings under
			 section 108(a).
						(B)Investment
			 earningsInvestment earnings on amounts deposited in the Navajo
			 Groundwater Projects Account under paragraph (3) shall not be available to the
			 Secretary for expenditure until the date on which the Secretary publishes in
			 the Federal Register the statement of findings under section 108(a).
						(b)Navajo OM&R
			 trust account
					(1)EstablishmentThere
			 is established in the Treasury of the United States a trust account, to be
			 known as the Navajo OM&R Trust Account, to be administered
			 by the Secretary and to be available until expended, consisting of the amounts
			 deposited in the account under paragraph (2), together with any interest
			 accrued by those amounts, for the OM&R of the Navajo Groundwater
			 Projects.
					(2)Authorization of
			 appropriations
						(A)In
			 generalSubject to subparagraph (B) and in addition to any
			 amounts transferred to the Navajo OM&R Trust Account pursuant to section
			 103(a)(4), there is authorized to be appropriated, deposited, and retained in
			 the Navajo OM&R Trust Account, $23,000,000.
						(B)Fluctuation in
			 costsThe amount authorized to be appropriated under subparagraph
			 (A) shall be increased or decreased, as appropriate, by such amounts as may be
			 justified by reason of ordinary fluctuations in costs occurring after May 1,
			 2011, as indicated by applicable engineering cost indices.
						(3)Management of
			 account
						(A)In
			 generalThe Secretary shall manage the Navajo OM&R Trust
			 Account in a manner that is consistent with—
							(i)the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.); and
							(ii)this
			 subsection.
							(B)InvestmentsThe
			 Secretary shall invest amounts in the Navajo OM&R Trust Account in
			 accordance with subsection (a)(3)(B).
						(4)Availability of
			 amountsAmounts appropriated to and deposited in the Navajo
			 OM&R Trust Account, including any investment earnings, shall be made
			 available to the Navajo Nation by the Secretary beginning on the date on which
			 title to the Navajo Groundwater Projects is transferred to the Navajo
			 Nation.
					(c)Hopi groundwater
			 project account
					(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the Hopi Groundwater Project Account, to be administered by the
			 Secretary, and consisting of the amounts deposited in the account under
			 paragraph (2), together with any interest accrued by those amounts, for use in
			 constructing the Hopi Groundwater Project.
					(2)Transfers to
			 account
						(A)In
			 generalSubject to subparagraphs (C), there is authorized to be
			 appropriated to the Secretary for deposit in the Hopi Groundwater Project
			 Account—
							(i)$113,000,000, to
			 remain available until expended; less
							(ii)the
			 amounts deposited in the account under subparagraph (B).
							(B)Transfers from
			 other sources
							(i)Lower Colorado
			 river basin development fund
								(I)In
			 generalThe Secretary of the Treasury shall transfer, without
			 further appropriation, $25,000,000 to the Hopi Groundwater Project Account from
			 the Future Indian Water Settlement Subaccount of the Lower Colorado River Basin
			 Development Fund established pursuant to section 403(f)(2)(D)(vi) of the
			 Colorado River Basin Project Act (43 U.S.C. 1543(f)(2)(D)(vi)).
								(II)AvailabilityThe
			 amounts transferred under subclause (I) shall not be available to the Secretary
			 for expenditure until the date on which the Secretary publishes in the Federal
			 Register the statement of findings under section 108(a).
								(ii)State
			 contributionPursuant to subparagraph 13.22 of the settlement
			 agreement, the State shall transfer to the Hopi Groundwater Project Account
			 $1,000,000.
							(C)Fluctuation in
			 development costsThe amount authorized to be appropriated under
			 subparagraph (A)(i) shall be increased or decreased, as appropriate, by such
			 amounts as may be justified by reason of ordinary fluctuations in development
			 costs occurring after May 1, 2011, as indicated by engineering cost indices
			 applicable to the type of construction involved, until the Secretary declares
			 that the Hopi Groundwater Project is substantially complete.
						(3)Management of
			 account
						(A)In
			 generalThe Secretary shall manage the Hopi Groundwater Project
			 Account in a manner that is consistent with—
							(i)the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.); and
							(ii)this
			 subsection.
							(B)InvestmentsThe
			 Secretary shall invest amounts in the Hopi Groundwater Project Account in
			 accordance with subsection (a)(3)(B).
						(C)Credits to
			 accountThe interest on, and the proceeds from, the sale or
			 redemption of, any obligations held in the Hopi Groundwater Project Account
			 shall be credited to, and form a part of, the account.
						(4)Availability of
			 amounts and investment earnings
						(A)In
			 generalExcept as provided in section 103(b)(9), amounts
			 appropriated to and deposited in the Hopi Groundwater Project Account shall not
			 be available to the Secretary for expenditure until the date on which the
			 Secretary publishes findings under section 108(a).
						(B)Investment
			 earningsInvestment earnings on amounts deposited in the Hopi
			 Groundwater Project Account under paragraph (3) shall not be available to the
			 Secretary for expenditure until after the date on which the Secretary publishes
			 in the Federal Register the statement of findings under section 108(a).
						(d)Hopi OM&R
			 trust account
					(1)EstablishmentThere
			 is established in the Treasury of the United States a trust account, to be
			 known as the Hopi OM&R Trust Account, to be administered by
			 the Secretary and to be available until expended, consisting of the amounts
			 deposited in the account under paragraph (2), together with any interest
			 accrued by those amounts, for the OM&R of the Hopi Groundwater
			 Project.
					(2)Authorization of
			 appropriations
						(A)In
			 generalSubject to subparagraph (B) and in addition to any
			 amounts transferred to the Hopi OM&R Trust Account pursuant to section
			 103(b)(4), there is authorized to be appropriated, deposited, and retained in
			 the Hopi OM&R Trust Account, $5,000,000.
						(B)Fluctuation in
			 costsThe amount authorized to be appropriated under subparagraph
			 (A) shall be increased or decreased, as appropriate, by such amounts as may be
			 justified by reason of ordinary fluctuations in costs occurring after May 1,
			 2011, as indicated by applicable engineering cost indices.
						(3)Management of
			 account
						(A)In
			 generalThe Secretary shall manage the Hopi OM&R Trust
			 Account in a manner that is consistent with—
							(i)the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.); and
							(ii)this
			 subsection.
							(B)InvestmentsThe
			 Secretary shall invest amounts in the Hopi OM&R Trust Account in accordance
			 with subsection (a)(3)(B).
						(4)Availability of
			 amountsAmounts appropriated to and deposited in the Hopi
			 OM&R Trust Account, including any investment earnings, shall be made
			 available to the Hopi Tribe by the Secretary beginning on the date on which
			 title to the Hopi Groundwater Project is transferred to the Hopi Tribe.
					(e)N-Aquifer
			 account
					(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the N-Aquifer Account, to be administered by the Secretary and
			 to be available until expended, consisting of the amounts deposited in the
			 account under paragraph (2) to carry out activities relating to the N-Aquifer
			 in accordance with section 103(c) and subparagraph 6.2 of the settlement
			 agreement.
					(2)Authorization of
			 appropriations for n-aquifer management plan
						(A)In
			 generalIn addition to any amounts transferred to the Aquifer
			 account pursuant to subsection (g), there is authorized to be appropriated,
			 deposited, and retained to carry out section 103(c) and subparagraph 6.2 of the
			 settlement agreement $5,000,000.
						(B)Fluctuations in
			 costsThe amount authorized to be appropriated under subparagraph
			 (A) shall be increased or decreased, as appropriate, by such amounts as may be
			 justified by reason of ordinary fluctuations in costs occurring after May 1,
			 2011, as indicated by applicable engineering cost indices.
						(3)AvailabilityAmounts
			 appropriated to and deposited in the N-Aquifer Account shall be made available
			 by the Secretary prior to the LCR enforceability date to carry out the
			 activities relating to the N-Aquifer management plan in accordance with section
			 103(c)(1) and subparagraph 6.2 of the settlement agreement.
					(f)Pasture canyon
			 springs protection program account
					(1)EstablishmentThere
			 is established in the Treasury of the United States a trust account, to be
			 known as the Pasture Canyon Springs Protection Program Account,
			 to be administered by the Secretary and to be available until expended,
			 consisting of the amounts deposited in the account under paragraph (2),
			 together with any interest accrued by those amounts, to carry out activities
			 relating to the Pasture Canyon Springs Protection Program in accordance with
			 section 103(c) and subparagraph 6.2 of the settlement agreement.
					(2)Authorization of
			 appropriation for pasture canyon springs protection program
						(A)In
			 generalThere is authorized to be appropriated to carry out
			 activities relating to the Pasture Canyon Springs Protection Program in
			 accordance with section 103(c)(2) and to implement the Pasture Canyon Springs
			 Protection Program provisions of subparagraph 6.2 of the settlement agreement
			 $10,400,000.
						(B)Fluctuations in
			 costsThe amount authorized to be appropriated under subparagraph
			 (A) shall be increased or decreased, as appropriate, by such amounts as may be
			 justified by reason of ordinary fluctuations in costs occurring after May 1,
			 2011, as indicated by applicable engineering cost indices.
						(3)Management of
			 account
						(A)In
			 generalThe Secretary shall manage the Pasture Canyon Springs
			 Protection Program Account in a manner that is consistent with—
							(i)the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.); and
							(ii)this
			 subsection.
							(B)InvestmentsThe
			 Secretary shall invest amounts in the Pasture Canyon Springs Protection Program
			 Account in accordance with subsection (a)(3)(B).
						(4)AvailabilityAmounts
			 made available under this subsection shall not be available to the Secretary
			 for expenditure until the date on which the Secretary publishes in the Federal
			 Register the statement of findings under section 108(a).
					(g)Transfer of
			 funds
					(1)Navajo
			 nationThe Secretary may, upon request of the Navajo Nation,
			 transfer amounts from an account established by subsections (a) and (b) to any
			 other account established by this section.
					(2)Hopi
			 tribeThe Secretary may, upon request of the Hopi Tribe, transfer
			 amounts from an account established by subsections (c), (d), and (f) to any
			 other account established by this section.
					(3)Availability
						(A)In
			 generalThe Secretary shall not transfer amounts under this
			 subsection until the day after the date on which the Secretary publishes in the
			 Federal Register the statement of findings under section 108(a).
						(B)Available until
			 expendedAny amounts transferred under this subsection shall
			 remain available until expended.
						(h)OffsetTo
			 the extent necessary, the Secretary shall offset any direct spending authorized
			 and any interest earned on amounts expended pursuant to this section using such
			 additional amounts as may be made available to the Secretary for the applicable
			 fiscal year.
				105.Waivers,
			 releases, and retentions of claims
				(a)Navajo nation
			 waivers, releases, and retentions of claims
					(1)Claims against
			 the State and others
						(A)In
			 generalExcept as provided in subparagraph (C), the Navajo
			 Nation, on behalf of itself and the members of the Navajo Nation (but not
			 members in their capacity as allottees), and the United States, acting as
			 trustee for the Navajo Nation and the members of the Navajo Nation (but not
			 members in their capacity as allottees), as part of the performance of the
			 respective obligations of the Navajo Nation and the United States under the
			 settlement agreement, are authorized to execute a waiver and release of any
			 claims against the State (or any agency or political subdivision of the State),
			 the Hopi Tribe, or any other person, entity, corporation or municipal
			 corporation under Federal, State or other law for all—
							(i)past, present, and
			 future claims for water rights for Navajo land and land of the Navajo Nation
			 outside of the State, whether held in fee or held in trust by the United States
			 on behalf of the Navajo Nation, arising from time immemorial and, thereafter,
			 forever;
							(ii)past, present,
			 and future claims for water rights arising from time immemorial and,
			 thereafter, forever, that are based on aboriginal occupancy of land both within
			 and outside of the State by the Navajo Nation, the members of the Navajo
			 Nation, or their predecessors;
							(iii)past and present
			 claims for injury to water rights and injury to water quality for Navajo land
			 and land of the Navajo Nation outside of the State, whether held in fee or held
			 in trust by the United States on behalf of the Navajo Nation, arising from time
			 immemorial through the LCR enforceability date;
							(iv)past, present,
			 and future claims for injury to water rights and injury to water quality
			 arising from time immemorial and, thereafter, forever, that are based on
			 aboriginal occupancy of land both within and outside of the State by the Navajo
			 Nation, the members of the Navajo Nation, or their predecessors;
							(v)claims for injury
			 to water rights and injury to water quality arising after the LCR
			 enforceability date for Navajo land and land of the Navajo Nation outside of
			 the State, whether held in fee or held in trust by the United States on behalf
			 of the Navajo Nation, resulting from the diversion or use of water in a manner
			 not in violation of the settlement agreement; and
							(vi)past, present,
			 and future claims arising out of, or relating in any manner to, the
			 negotiation, execution, or adoption of the settlement agreement, an applicable
			 settlement judgment or decree, or this Act.
							(B)Effective
			 dateThe waiver and release of claims under subparagraph (A)
			 shall be effective on the LCR enforceability date.
						(C)Retention of
			 claimsThe Navajo Nation, on behalf of itself and the members of
			 the Navajo Nation (but not members in their capacity as allottees), and the
			 United States, acting as trustee for the Navajo Nation and the members of the
			 Navajo Nation (but not members in their capacity as allottees), shall retain
			 all rights not expressly waived under subparagraph (A), including any
			 right—
							(i)subject to
			 subparagraph 13.14 of the settlement agreement—
								(I)to assert claims
			 of rights to upper basin water for Navajo land; and
								(II)to assert claims
			 of rights to upper basin water that are based on aboriginal occupancy of land
			 within the upper basin by the Navajo Nation, the members of the Navajo Nation,
			 or their predecessors;
								(ii)subject to
			 subparagraphs 6.3 and 13.8 of the settlement agreement, to assert claims for
			 injuries to, and seek enforcement of, the rights of the Navajo Nation under the
			 settlement agreement or this Act, in any Federal or State court of competent
			 jurisdiction;
							(iii)to
			 assert claims for injuries to, and seek enforcement of, the rights of the
			 Navajo Nation under the LCR decree;
							(iv)to
			 assert claims for injuries to, and seek enforcement of, the rights of the
			 Navajo Nation under the Gila River Adjudication decree;
							(v)to
			 participate in the LCR adjudication to the extent provided in the settlement
			 agreement;
							(vi)to
			 participate in the Gila River adjudication to the extent provided in
			 subparagraphs 4.12, 4.13 and 4.14 of the settlement agreement;
							(vii)except as
			 provided in the settlement agreement, to object to any claims for water rights,
			 injury to water rights, or injury to water quality by or for any Indian tribe
			 or the United States on behalf of the Indian tribe;
							(viii)except as
			 provided in the settlement agreement, to assert past, present, or future claims
			 for injury to water rights, injury to water quality, or any other claims other
			 than a claim for water rights, against any Indian tribe or the United States on
			 behalf of the Indian tribe;
							(ix)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water for Navajo land; and
							(x)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water that are based on aboriginal occupancy of land by
			 the Navajo Nation, the members of the Navajo Nation, or their
			 predecessors.
							(2)Claims against
			 the United States
						(A)In
			 generalExcept as provided in subparagraph (C), the Navajo
			 Nation, on behalf of itself and the members of the Navajo Nation (but not
			 members in their capacity as allottees), as part of the performance of the
			 obligations of the Navajo Nation under the settlement agreement, is authorized
			 to execute a waiver and release of any claims against the United States (or
			 agencies, officials, or employees of the United States) under Federal, State,
			 or other law for all—
							(i)past, present, and
			 future claims for water rights for Navajo land and land of the Navajo Nation
			 outside of the State, whether held in fee or held in trust by the United States
			 on behalf of the Navajo Nation, arising from time immemorial and, thereafter,
			 forever;
							(ii)past, present,
			 and future claims for water rights arising from time immemorial and,
			 thereafter, forever, that are based on aboriginal occupancy of land both within
			 and outside of the State by the Navajo Nation, the members of the Navajo
			 Nation, or their predecessors;
							(iii)past and present
			 claims for injury to water rights and injury to water quality for Navajo land
			 and land of the Navajo Nation outside of the State, whether held in fee or held
			 in trust by the United States on behalf of the Navajo Nation, arising from time
			 immemorial through the LCR enforceability date;
							(iv)past, present,
			 and future claims for injury to water rights and injury to water quality
			 arising from time immemorial and, thereafter, forever, that are based on
			 aboriginal occupancy of land both within and outside of the State by the Navajo
			 Nation, the members of the Navajo Nation, or their predecessors;
							(v)claims for injury
			 to water rights and injury to water quality arising after the LCR
			 enforceability date for Navajo land and land of the Navajo Nation outside of
			 the State, whether held in fee or held in trust by the United States on behalf
			 of the Navajo Nation, resulting from the diversion or use of water in a manner
			 not in violation of the settlement agreement;
							(vi)past, present,
			 and future claims arising out of, or relating in any manner to, the
			 negotiation, execution, or adoption of the settlement agreement, an applicable
			 settlement judgment or decree, or this Act;
							(vii)past, present,
			 and future claims for failure to protect, acquire, or develop water rights for
			 or on behalf of the Navajo Nation and the members of the Navajo Nation arising
			 from time immemorial and, thereafter, forever;
							(viii)past, present,
			 and future claims relating to failure to assert any claims authorized to be
			 waived under this subsection;
							(ix)claims for the
			 OM&R costs of the Navajo Groundwater Projects, which shall be effective on
			 the date on which the Secretary transfers title to, and OM&R responsibility
			 for, the Navajo Groundwater Projects to the Navajo Nation;
							(x)claims in the case
			 styled The Navajo Nation v. United States Department of the Interior, Case No.
			 CV–03–057–PCT–PGR, pending in the United States District Court for the District
			 of Arizona, including all claims based on the facts alleged in the complaint
			 filed in the action, except any claim that is dismissed without prejudice
			 pursuant to section 108(a)(14); and
							(xi)past and present
			 claims relating in any manner to damages, losses, or injuries to water, water
			 rights, land, or other resources due to loss of water or water rights
			 (including damages, losses, or injuries to hunting, fishing, gathering, or
			 cultural rights due to loss of water or water rights, claims relating to
			 interference with, diversion, or taking of water, or claims relating to failure
			 to protect, acquire, or develop water, water rights, or water infrastructure)
			 within the reservation and off-reservation trust land that first accrued at any
			 time prior to the LCR enforceability date.
							(B)Effective
			 dateExcept as provided in subparagraph (A)(ix), the waiver and
			 release of claims under subparagraph (A) shall be effective on the LCR
			 enforceability date.
						(C)Retention of
			 claimsThe Navajo Nation and the members of the Navajo Nation
			 (but not members in their capacity as allottees) shall retain all rights not
			 expressly waived in under subparagraph (A), including any right—
							(i)subject to
			 subparagraph 13.14 of the settlement agreement—
								(I)to assert claims
			 of rights to upper basin water for Navajo land; and
								(II)to assert claims
			 of rights to upper basin water that are based on aboriginal occupancy of land
			 within the upper basin by the Navajo Nation, the members of the Navajo Nation,
			 or their predecessors;
								(ii)subject to
			 subparagraph 13.8 of the settlement agreement, to assert claims for injuries
			 to, and seek enforcement of, the rights of the Navajo Nation under the
			 settlement agreement or this Act in any Federal or State court of competent
			 jurisdiction;
							(iii)to
			 assert claims for injuries to, and seek enforcement of, the rights of the
			 Navajo Nation under the LCR decree;
							(iv)to
			 assert claims for injuries to, and seek enforcement of, the rights of the
			 Navajo Nation under the Gila River adjudication decree;
							(v)to
			 participate in the LCR adjudication to the extent provided in the settlement
			 agreement;
							(vi)to
			 participate in the Gila River adjudication to the extent provided in
			 subparagraphs 4.12, 4.13, and 4.14 of the settlement agreement;
							(vii)except as
			 provided in the settlement agreement, to object to any claims for water rights,
			 injury to water rights, or injury to water quality by or for any Indian tribe
			 or the United States on behalf of the Indian tribe;
							(viii)except as
			 provided in the settlement agreement, to assert past, present, or future claims
			 for injury to water rights, injury to water quality, or any other claims other
			 than a claim for water rights, against any Indian tribe or the United States on
			 behalf of the Indian tribe;
							(ix)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water for Navajo land; and
							(x)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water that are based on aboriginal occupancy of land by
			 the Navajo Nation, the members of the Navajo Nation, or their
			 predecessors.
							(b)Hopi tribe
			 waivers, releases, and retentions of claims
					(1)Claims against
			 the State and others
						(A)In
			 generalExcept as provided in subparagraph (C), the Hopi Tribe,
			 on behalf of itself and the members of the Hopi Tribe (but not members in their
			 capacity as allottees), and the United States, acting as trustee for the Hopi
			 Tribe and the members of the Hopi Tribe (but not members in their capacity as
			 allottees), as part of the performance of the respective obligations of the
			 Hopi Tribe and the United States under the settlement agreement, are authorized
			 to execute a waiver and release of any claims against the State (or any agency
			 or political subdivision of the State), the Navajo Nation, or any other person,
			 entity, corporation, or municipal corporation under Federal, State, or other
			 law for all—
							(i)past, present, and
			 future claims for water rights for Hopi land arising from time immemorial and,
			 thereafter, forever;
							(ii)past, present,
			 and future claims for water rights arising from time immemorial and,
			 thereafter, forever, that are based on aboriginal occupancy of land by the Hopi
			 Tribe, the members of the Hopi Tribe, or their predecessors;
							(iii)past and present
			 claims for injury to water rights and injury to water quality for Hopi land
			 arising from time immemorial through the LCR enforceability date;
							(iv)past, present,
			 and future claims for injury to water rights and injury to water quality
			 arising from time immemorial and, thereafter, forever, that are based on
			 aboriginal occupancy of land by the Hopi Tribe, the members of the Hopi Tribe,
			 or their predecessors;
							(v)claims for injury
			 to water rights and injury to water quality arising after the LCR
			 enforceability date for Hopi land resulting from the diversion or use of water
			 in a manner not in violation of the settlement agreement; and
							(vi)past, present,
			 and future claims arising out of, or relating in any manner to, the
			 negotiation, execution, or adoption of the settlement agreement, an applicable
			 settlement judgment or decree, or this Act.
							(B)Effective
			 dateThe waiver and release of claims under subparagraph (A)
			 shall be effective on the LCR enforceability date.
						(C)Retention of
			 claimsThe Hopi Tribe on behalf of itself and the members of the
			 Hopi Tribe (but not members in their capacity as allottees), and the United
			 States, acting as trustee for the Hopi Tribe and the members of the Hopi Tribe
			 (but not members in their capacity as allottees), shall retain all rights not
			 expressly waived under subparagraph (A), including any right—
							(i)to
			 assert claims for injuries to, and seek enforcement of, the rights of the Hopi
			 Tribe under the Norviel Decree, as set forth in the abstracts required pursuant
			 to subparagraph 5.4.1 of the settlement agreement;
							(ii)subject to
			 subparagraphs 6.3 and 13.8 of the settlement agreement, to assert claims for
			 injuries to, and seek enforcement of, the rights of the Hopi Tribe under the
			 settlement agreement or this Act, in any Federal or State court of competent
			 jurisdiction;
							(iii)to
			 assert claims for injuries to, and seek enforcement of, the rights of the Hopi
			 Tribe under the LCR decree;
							(iv)to
			 participate in the LCR adjudication to the extent provided in the settlement
			 agreement;
							(v)except as provided
			 in the settlement agreement, to object to any claims for water rights, injury
			 to water rights, or injury to water quality by or for any Indian tribe or the
			 United States on behalf of the Indian tribe;
							(vi)except as
			 provided in the settlement agreement, to assert past, present, or future claims
			 for injury to water rights, injury to water quality, or any other claims other
			 than a claim for water rights, against any Indian tribe or the United States on
			 behalf of the Indian tribe;
							(vii)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water for Hopi land; and
							(viii)to assert past,
			 present, or future claims for rights to Lower Colorado River water, injury to
			 rights to Lower Colorado River water, or injury to quality of Lower Colorado
			 River water that are based on aboriginal occupancy of land by the Hopi Tribe,
			 the members of the Hopi Tribe, or their predecessors.
							(2)Claims against
			 the United States
						(A)In
			 generalExcept as provided in subparagraph (C), the Hopi Tribe,
			 on behalf of itself and the members of the Hopi Tribe (but not members in their
			 capacity as allottees), as part of the performance of the obligations of the
			 Hopi Tribe under the settlement agreement, is authorized to execute a waiver
			 and release of any claims against the United States (or agencies, officials, or
			 employees of the United States) under Federal, State, or other law for
			 all—
							(i)past, present, and
			 future claims for water rights for Hopi land arising from time immemorial and,
			 thereafter, forever;
							(ii)past, present,
			 and future claims for water rights arising from time immemorial and,
			 thereafter, forever, that are based on aboriginal occupancy of land by the Hopi
			 Tribe, the members of the Hopi Tribe, or their predecessors;
							(iii)past and present
			 claims for injury to water rights and injury to water quality for Hopi land
			 arising from time immemorial through the LCR enforceability date;
							(iv)past, present,
			 and future claims for injury to water rights and injury to water quality
			 arising from time immemorial and, thereafter, forever, that are based on
			 aboriginal occupancy of land by the Hopi Tribe, the members of the Hopi Tribe,
			 or their predecessors;
							(v)claims for injury
			 to water rights and injury to water quality arising after the LCR
			 enforceability date for Hopi land resulting from the diversion or use of water
			 in a manner not in violation of the settlement agreement;
							(vi)past, present,
			 and future claims arising out of, or relating in any manner to, the
			 negotiation, execution, or adoption of the settlement agreement, an applicable
			 settlement judgment or decree, or this Act;
							(vii)past, present,
			 and future claims for failure to protect, acquire, or develop water rights for
			 or on behalf of the Hopi Tribe and the members of the Hopi Tribe arising from
			 time immemorial and, thereafter, forever;
							(viii)past, present,
			 and future claims relating to failure to assert any claims authorized to be
			 waived under this subsection;
							(ix)claims for the
			 OM&R costs of the Hopi Groundwater Project, which shall become effective on
			 the date on which the Secretary transfers title to, and OM&R responsibility
			 for, the Hopi Groundwater Project to the Hopi Tribe; and
							(x)past
			 and present claims relating in any manner to damages, losses, or injuries to
			 water, water rights, land, or other resources due to loss of water or water
			 rights (including damages, losses, or injuries to hunting, fishing, gathering,
			 or cultural rights due to loss of water or water rights, claims relating to
			 interference with, diversion, or taking of water, or claims relating to failure
			 to protect, acquire, or develop water, water rights, or water infrastructure)
			 within the reservation and off-reservation trust land that first accrued at any
			 time prior to the LCR enforceability date.
							(B)Effective
			 dateExcept as provided in subparagraph (A)(ix), the waiver and
			 release of claims under subparagraph (A) shall be effective on the LCR
			 enforceability date.
						(C)Retention of
			 claimsThe Hopi Tribe on behalf of itself and the members of the
			 Hopi Tribe (but not members in their capacity as allottees) shall retain all
			 rights not expressly waived under subparagraph (A), including any right—
							(i)to
			 assert claims for injuries to, and seek enforcement of, the rights of the Hopi
			 Tribe under the Norviel Decree, as set forth in the abstracts required pursuant
			 to subparagraph 5.4.1 of the settlement agreement;
							(ii)subject to
			 subparagraph 13.8 of the settlement agreement, to assert claims for injuries
			 to, and seek enforcement of, the rights of the Hopi Tribe under the settlement
			 agreement or this Act, in any Federal or State court of competent
			 jurisdiction;
							(iii)to
			 assert claims for injuries to, and seek enforcement of, the rights of the Hopi
			 Tribe under the LCR decree;
							(iv)to
			 participate in the LCR adjudication to the extent provided in the settlement
			 agreement;
							(v)except as provided
			 in the settlement agreement, to object to any claims for water rights, injury
			 to water rights, or injury to water quality by or for any Indian tribe or the
			 United States on behalf of the Indian tribe other than the Navajo Nation and
			 the Hopi Tribe;
							(vi)except as
			 provided in the settlement agreement, to assert past, present, or future claims
			 for injury to water rights, injury to water quality, or any other claims other
			 than a claim for water rights, against any Indian tribe or the United States on
			 behalf of the Indian tribe other than the Navajo Nation and the Hopi
			 Tribe;
							(vii)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water for Hopi land; and
							(viii)to assert past,
			 present, or future claims for rights to Lower Colorado River water, injury to
			 rights to Lower Colorado River water, or injury to quality of Lower Colorado
			 River water that are based on aboriginal occupancy of land by the Hopi Tribe,
			 the members of the Hopi Tribe, or their predecessors.
							(c)Waivers and
			 releases of claims by the United States
					(1)Acting as
			 trustee for allottees
						(A)In
			 generalExcept as provided in subparagraph (C), the United
			 States, acting as trustee for allottees of the Navajo Nation and Hopi Tribe, as
			 part of the performance of the obligations of the United States under the
			 settlement agreement, is authorized to execute a waiver and release of any
			 claims against the State (or any agency or political subdivision of the State),
			 the Navajo Nation, the Hopi Tribe, or any other person, entity, corporation, or
			 municipal corporation under Federal, State, or other law, for all—
							(i)past, present, and
			 future claims for water rights for allotments arising from time immemorial,
			 and, thereafter, forever;
							(ii)past, present,
			 and future claims for water rights arising from time immemorial and,
			 thereafter, forever, that are based on aboriginal occupancy of land by
			 allottees or their predecessors;
							(iii)past and present
			 claims for injury to water rights and injury to water quality for allotments
			 arising from time immemorial through the LCR enforceability date;
							(iv)past, present,
			 and future claims for injury to water rights and injury to water quality, if
			 any, arising from time immemorial and, thereafter, forever, that are based on
			 aboriginal occupancy of land by allottees or their predecessors;
							(v)claims for injury
			 to water rights and injury to water quality arising after the LCR
			 enforceability date for allotments resulting from the diversion or use of water
			 in a manner not in violation of the settlement agreement; and
							(vi)past, present,
			 and future claims arising out of, or relating in any manner to, the
			 negotiation, execution, or adoption of the settlement agreement, an applicable
			 settlement judgment or decree, or this Act.
							(B)Effective
			 dateThe waiver and release of claims under subparagraph (A)
			 shall be effective on the LCR enforceability date.
						(C)Retention of
			 claimsThe United States, acting as trustee for allottees of the
			 Navajo Nation and Hopi Tribe, shall retain all rights not expressly waived
			 under subparagraph (A), including any right—
							(i)subject to
			 subparagraph 13.14 of the settlement agreement—
								(I)to assert claims
			 of rights to upper basin water, if any, for allotments; and
								(II)to assert claims
			 of rights to upper basin water that are based on aboriginal occupancy of land
			 within the upper basin in the State by allottees or their predecessors;
								(ii)subject to
			 subparagraph 13.8 of the settlement agreement, to assert claims for injuries
			 to, and seek enforcement of, the rights of allottees, if any, under the
			 settlement agreement or this Act, in any Federal or State court of competent
			 jurisdiction;
							(iii)to
			 assert claims for injuries to, and seek enforcement of, the rights of
			 allottees, if any, under the LCR decree;
							(iv)to
			 participate in the LCR adjudication to the extent provided in the settlement
			 agreement;
							(v)except as provided
			 in the settlement agreement, to object to any claims for water rights, injury
			 to water rights, or injury to water quality by or for any Indian tribe;
							(vi)except as
			 provided in the settlement agreement, to assert past, present, or future claims
			 for injury to water rights, injury to water quality, or any other claims other
			 than a claim for water rights, against any Indian tribe;
							(vii)to
			 assert past, present, or future claims for rights to Lower Colorado River
			 water, injury to rights to Lower Colorado River water, or injury to quality of
			 Lower Colorado River water for allotments; and
							(viii)to assert past,
			 present, or future claims for rights to Lower Colorado River water, injury to
			 rights to Lower Colorado River water, or injury to quality of Lower Colorado
			 River water that are based on aboriginal occupancy of land by allottees or
			 their predecessors.
							(2)Waiver and
			 release of claims by the United States against the navajo nation and the hopi
			 tribe
						(A)In
			 generalExcept as provided subparagraph (C), the United States,
			 except when acting as trustee for an Indian tribe other than the Navajo Nation
			 or the Hopi Tribe, as part of the performance of the obligations of the United
			 States under the settlement agreement, is authorized to execute a waiver and
			 release of any and all claims of the United States against the Navajo Nation
			 and the Hopi Tribe, including any agency, official, or employee of the Navajo
			 Nation or the Hopi Tribe, under Federal, State, or any other law for
			 all—
							(i)past, present, and
			 future claims arising out of, or relating in any manner to, the negotiation or
			 execution of the settlement agreement or this Act;
							(ii)past and present
			 claims for injury to water rights and injury to water quality resulting from
			 the diversion or use of water on Navajo land and Hopi land arising from time
			 immemorial through the LCR enforceability date; and
							(iii)claims for
			 injury to water rights and injury to water quality arising after the LCR
			 enforceability date resulting from the diversion or use of water on Navajo land
			 and Hopi land in a manner not in violation of the settlement agreement.
							(B)Effective
			 dateThe waiver and release of claims under subparagraph (A)
			 shall be effective on the LCR enforceability date.
						(C)Retention of
			 claimsThe United States shall retain all rights not expressly
			 waived under subparagraph (A), including—
							(i)subject to
			 subparagraph 13.8 of the settlement agreement, to assert claims for injuries
			 to, and seek enforcement of, the settlement agreement or this Act, in any
			 Federal or State court of competent jurisdiction;
							(ii)to
			 enforce the Gila River adjudication decree; and
							(iii)to
			 enforce the LCR decree.
							106.Satisfaction of
			 water rights and other benefits
				(a)Navajo
			 Nation
					(1)In
			 generalExcept as provided in the settlement agreement, the
			 benefits realized by the Navajo Nation under the settlement agreement and this
			 Act shall be in complete and full satisfaction of all claims of the Navajo
			 Nation and the members of the Navajo Nation, and the United States, acting as
			 trustee for the Navajo Nation and the members of the Navajo Nation, for water
			 rights, injury to water rights, and injury to water quality, under Federal,
			 State, or other law with respect to Navajo land.
					(2)SourceAny
			 entitlement to water of the Navajo Nation and the members of the Navajo Nation,
			 or the United States, acting as trustee for the Navajo Nation and the members
			 of the Navajo Nation, for Navajo land shall be satisfied out of the water
			 resources and other benefits granted, confirmed, or recognized to or for the
			 Navajo Nation, and the United States, acting as trustee for the Navajo Nation,
			 by the settlement agreement, the LCR decree, the Navajo Nation water delivery
			 contract, and this Act.
					(3)EffectNotwithstanding
			 paragraph (2), nothing in the settlement agreement or this Act has the effect
			 of recognizing or establishing any right of a member of the Navajo Nation to
			 water on Navajo land.
					(b)Hopi
			 Tribe
					(1)In
			 generalExcept as provided in the settlement agreement, the
			 benefits realized by the Hopi Tribe under the settlement agreement and this Act
			 shall be in complete and full satisfaction of all claims of the Hopi Tribe and
			 the members of the Hopi Tribe, and the United States, acting as trustee for the
			 Hopi Tribe and the members of the Hopi Tribe, for water rights, injury to water
			 rights, and injury to water quality under Federal, State, or other law with
			 respect to Hopi land.
					(2)SourceAny
			 entitlement to water of the Hopi Tribe and the members of the Hopi Tribe, or
			 the United States, acting as trustee for the Hopi Tribe and the members of the
			 Hopi Tribe, for Hopi land shall be satisfied out of the water resources and
			 other benefits granted, confirmed, or recognized to or for the Hopi Tribe, and
			 the United States, acting as trustee for the Hopi Tribe, by the settlement
			 agreement, the LCR decree, and this Act.
					(3)EffectNotwithstanding
			 paragraph (2), nothing in the settlement agreement or this Act has the effect
			 of recognizing or establishing any right of a member of the Hopi Tribe to water
			 on Hopi land.
					(c)Allottees water
			 claims
					(1)In
			 generalExcept as provided in the settlement agreement, the
			 benefits realized by allottees under the settlement agreement and this Act
			 shall be in complete replacement of and substitution for, and full satisfaction
			 of, all claims of allottees, and the United States, acting as trustee for
			 allottees, for water rights, injury to water rights, and injury to water
			 quality under Federal, State, or other law with respect to allotments.
					(2)SourceExcept
			 as provided in exhibit 4.7.3 of the settlement agreement, any entitlement to
			 water of allottees, or the United States, acting as trustee for allottees, for
			 allotments shall be satisfied out of the water resources and other benefits
			 granted, confirmed, or recognized to or for the Navajo Nation, the Hopi Tribe,
			 and the United States, acting as trustee for the Navajo Nation, the Hopi Tribe,
			 and allottees, by the settlement agreement, the LCR decree, and this
			 Act.
					(d)ExceptionsExcept
			 as provided in section 105, nothing in this Act affects any right to water of
			 any member of the Navajo Nation, the Hopi Tribe, or any allottee for land
			 outside of Navajo land, Hopi land, or allotments.
				(e)Navajo-Hopi Land
			 Dispute Settlement Act of 1996
					(1)Water
			 rightsExcept as expressly provided in the settlement agreement,
			 the water rights of the Hopi Tribe on land acquired pursuant to the Navajo-Hopi
			 Land Dispute Settlement Act of 1996 (25 U.S.C. 640d note; Public Law 104–301),
			 and the rights of the Hopi Tribe to object to surface water and groundwater
			 uses on the basis of water rights associated with that land, shall be governed
			 by that Act.
					(2)AmendmentSection
			 12 of the Navajo-Hopi Land Dispute Settlement Act of 1996 (25 U.S.C. 640d note;
			 Public Law 104–301) is amended—
						(A)in subsection
			 (a)(1)(C), by striking beneficial use and inserting
			 beneficial use of surface water; and
						(B)by striking
			 subsection (e) and inserting the following:
							
								(e)Prohibition
									(1)In
				generalSubject to paragraph (2), water rights for newly acquired
				trust land shall not be used, leased, sold, or transported for use off of that
				land or the other trust land of the Tribe, except that the Tribe may agree with
				other persons having junior water rights to subordinate the senior water rights
				of the Tribe.
									(2)Restrictions
										(A)In
				generalWater rights for newly acquired trust land shall only be
				used on that land or other trust land of the Tribe that is located within the
				same river basin tributary as the main stream of the Colorado River.
										(B)Temporary
				transfer for use off-reservationNotwithstanding any other
				provision of statutory or common law or subparagraph (A) and in accordance with
				subparagraphs (C) through (J), on approval of the Secretary, the Hopi Tribe may
				enter into a service contract, lease, exchange, or other agreement providing
				for the temporary delivery, use, or transfer of not more than 10,000 acre-feet
				per year of groundwater from newly acquired trust land that is located within
				20 miles of the municipal boundaries of Winslow, Arizona, but is not within the
				Protection Areas (as that term is described in paragraph 3.1.119 of the
				Navajo-Hopi Little Colorado River Water Rights Settlement Agreement) for use
				at—
											(i)Hopi fee land that
				is located within 5 miles of the municipal boundaries of Winslow, Arizona;
				and
											(ii)the City of
				Winslow, Arizona, for municipal use by the City of Winslow and the residents of
				that city, with the consent of the Hopi Tribe, as provided in paragraph 5.3 and
				exhibit 5.3 of the Navajo-Hopi Little Colorado River Water Rights Settlement
				Agreement.
											(C)Maximum
				term
											(i)In
				generalThe maximum term of any service contract, lease,
				exchange, or other agreement under subparagraph (B) (including all renewals of
				such an agreement) shall not exceed 99 years in duration.
											(ii)AlienationThe
				Hopi Tribe shall not permanently alienate any groundwater transported off of
				newly acquired trust land pursuant to subparagraph (B).
											(D)Weed and dust
				controlThe Tribe shall maintain newly acquired trust land from
				which groundwater is or will be transported pursuant to subparagraph (B) free
				of noxious weeds and blowing dust that creates a threat to health or safety
				consistent with section 45–546 of the Arizona Revised Statutes.
										(E)Damage to
				surrounding land or other water users
											(i)DamagesAny
				transportation of groundwater off of newly acquired trust land pursuant to
				subsection (B) shall be subject to payment of damages to the extent the
				groundwater withdrawals unreasonably increase damage to surrounding land or
				other water users from the concentration of wells.
											(ii)No presumption
				of damageNeither injury to nor impairment of the water supply of
				any landowner shall be presumed from the fact of transportation of groundwater
				off of newly acquired trust land pursuant to subparagraph (B).
											(iii)MitigationIn
				determining whether there has been injury and the extent of any injury, the
				court shall consider all acts of the person transporting groundwater toward the
				mitigation of injury, including the retirement of land from irrigation,
				discontinuance of other preexisting uses of groundwater, water conservation
				techniques, and procurement of additional sources of water that benefit the
				sub-basin or landowners within the sub-basin.
											(iv)Court
				feesThe court may award reasonable attorney fees, expert witness
				expenses and fees, and court costs to the prevailing party in litigation
				seeking damages for transporting groundwater off of newly acquired trust land
				pursuant to subparagraph (B).
											(F)No
				obligationThe United States (in any capacity) shall have no
				trust or other obligation to monitor, administer, or account for, in any
				manner, groundwater delivered pursuant to subparagraph (B).
										(G)LiabilityThe
				Secretary shall not be liable to the Hopi Tribe, the City of Winslow, Arizona,
				or any other person for any loss or other detriment resulting from an agreement
				entered into pursuant to subparagraph (B).
										(H)Applicable
				law
											(i)State
				lawAny transportation or use of groundwater off of the newly
				acquired trust land pursuant subparagraph (B) shall be subject to and
				consistent with all laws (including regulations) of the State that apply to the
				transportation and use of water, including all applicable permitting and
				reporting requirements.
											(ii)Purchases or
				grants of lands from indiansSection 2116 of the Revised Statutes
				(25 U.S.C. 177) shall not apply to any groundwater transported off of newly
				acquired trust land pursuant to subparagraph (B).
											(I)Approval of
				SecretaryThe Secretary shall approve or disapprove any service
				contract, lease, exchange, or other agreement under subparagraph (B) submitted
				by the Hopi Tribe for approval within a reasonable period of time after
				submission, except that approval by the Secretary shall not be required for any
				groundwater lease under subparagraph (B) for less than 10 acre-feet per year
				with a term of less than 7 years, including renewals.
										(J)No forfeiture or
				abandonmentThe nonuse of groundwater of the Hopi Tribe from the
				newly acquired trust land pursuant to subparagraph (B) shall not result in a
				forfeiture, abandonment, relinquishment, or other loss of all or any part of
				applicable
				rights.
										.
						107.After-acquired
			 trust land
				(a)Requirement of
			 Act of CongressExcept as provided in section 11 of Public Law
			 93–531 (25 U.S.C. 640d–10) and the Navajo-Hopi Land Dispute Settlement Act of
			 1996 (25 U.S.C. 640d note; Public Law 104–301), the Navajo Nation or the Hopi
			 Tribe may only seek to have legal title to additional land in the State,
			 located outside the exterior boundaries of the land that is, on the date of
			 enactment of this Act, in reservation status or held in trust for the benefit
			 of the Navajo Nation or the Hopi Tribe, taken into trust by the United States
			 for the benefit of the Navajo Nation or the Hopi Tribe, respectively, pursuant
			 to an Act of Congress enacted after the date of enactment of this Act.
				(b)Water
			 rightsAny land taken into trust for the benefit of the Navajo
			 Nation or the Hopi Tribe after the date of the enactment of this Act shall have
			 only those rights to water provided under the settlement agreement, the
			 Navajo-Hopi Land Dispute Settlement Act of 1996 (25 U.S.C. 640d note; Public
			 Law 104–301), and this Act, unless provided otherwise in a subsequent Act of
			 Congress, as provided in subsection (a).
				(c)Acceptance of
			 land in trust status
					(1)Mandatory trust
			 acquisitionNotwithstanding subsections (a) and (b), if the
			 Navajo Nation or Hopi Tribe acquires legal fee title to land that is located
			 within the exterior boundaries of the Navajo Reservation or the Hopi
			 Reservation, respectively, upon application by the Navajo Nation or the Hopi
			 Tribe to take the land into trust, the Secretary shall accept the land into
			 trust status for the benefit of the Navajo Nation or Hopi Tribe in accordance
			 with applicable Federal law (including regulations).
					(2)Reservation
			 statusLand taken or held in trust by the Secretary under
			 paragraph (1) shall be part of the Navajo Reservation or the Hopi Reservation,
			 respectively.
					108.Enforceability
			 date
				(a)Little Colorado
			 river and gila river waiversThe waivers and releases of claims
			 described in section 105 shall take effect and be fully enforceable, and
			 construction of the Navajo Groundwater Projects and the Hopi Groundwater
			 Project may begin, on the date on which the Secretary publishes in the Federal
			 Register a statement of findings that—
					(1)to the extent that
			 the settlement agreement conflicts with this Act, the settlement agreement has
			 been revised through an amendment to eliminate the conflict and the revised
			 settlement agreement has been executed by the Secretary, the Navajo Nation, the
			 Hopi Tribe, the Governor of Arizona, and not less than 19 other parties;
					(2)the waivers and
			 releases of claims described in section 105 have been executed by the Navajo
			 Nation, the Hopi Tribe, and the United States;
					(3)the State
			 contributions described in subsections (a)(2)(B)(iii) and (c)(2)(B)(ii) of
			 section 104 have been made;
					(4)the full amount
			 described in section 104(a)(2)(A)(i), as adjusted by section 104(a)(2)(C), has
			 been deposited in the Navajo Groundwater Projects Account;
					(5)the full amount
			 described in section 104(b)(2) has been deposited in the Navajo OM&R Trust
			 Account;
					(6)the full amount
			 described in section 104(c)(2)(A)(i), as adjusted by section 104(c)(2)(C), has
			 been deposited in the Hopi Groundwater Project Account;
					(7)the full amount
			 described in section 104(d)(2) has been deposited in the Hopi OM&R Trust
			 Account;
					(8)the full amount
			 described in section 104(e)(2)(A), as adjusted by section 104(e)(2)(B), has
			 been deposited in the N-Aquifer Account and is available for use to implement
			 the N-Aquifer Management Plan;
					(9)the full amount
			 described in section 104(f)(2)(A), as adjusted by section 104(f)(2)(B), has
			 been deposited in the Pasture Canyon Springs Protection Program Account and is
			 available for use to implement the Pasture Canyon Springs Protection
			 Program;
					(10)the judgments and
			 decrees in the LCR adjudication and the Gila River adjudication have been
			 approved by the LCR adjudication court and the Gila River adjudication court
			 substantially in the form of the judgments and decrees attached to the
			 settlement agreement as exhibits 3.1.70 and 3.1.49, respectively;
					(11)a law has been
			 enacted by the State substantially in the form of a State implementing law
			 attached to the settlement agreement as exhibit 3.1.128 and the law remains
			 effective;
					(12)the provisions of
			 section 45–544 of the Arizona Revised Statutes restricting the transporting of
			 groundwater from the Little Colorado River Plateau Groundwater Basin are in
			 effect;
					(13)the Secretary has
			 completed a record of decision approving construction of—
						(A)the Navajo
			 Groundwater Projects in a configuration substantially similar to the
			 configuration described in section 103(a); and
						(B)the Hopi
			 Groundwater Project, in a configuration substantially similar to the
			 configuration described in section 103(b); and
						(14)the Navajo Nation
			 has moved for the dismissal with prejudice of the first, second, third, fourth,
			 and fifth claims for relief contained in the complaint for declaratory and
			 injunctive relief filed by the Navajo Nation on March 14, 2003, in the United
			 States District Court for the District of Arizona, as part of the case styled
			 The Navajo Nation v. United States Department of the Interior (No.
			 CV–03–0507–PCT–PGR), and has moved for the dismissal without prejudice of sixth
			 claim for relief contained in the complaint, substantially in the form of the
			 dismissal attached to the settlement agreement as exhibit 11.9.
					(b)Failure of the
			 little Colorado river waivers
					(1)In
			 generalIf the Secretary does not publish in the Federal Register
			 a statement of findings under subsection (a) by October 31, 2022, this Act is
			 repealed and any amounts—
						(A)appropriated under
			 section 104, together with any investment earnings on those amounts, less any
			 amounts expended under subsections (a)(9), (b)(9), and (c)(1) of section 103,
			 shall revert immediately to the general fund of the Treasury;
						(B)transferred
			 pursuant to subsections (a)(2)(B)(i) and (c)(2)(B)(i) of section 104 to the
			 Navajo Groundwater Projects Account and the Hopi Groundwater Project Account
			 from the Future Indian Water Settlement Subaccount of the Lower Colorado River
			 Basin Development Fund established pursuant to section 403(f)(2)(D)(vi) of the
			 Colorado River Basin Project Act (43 U.S.C. 1543(f)(2)(D)(vi)), together with
			 any investment earnings on those amounts, shall be returned immediately to the
			 Future Indian Water Settlement Subaccount of the Lower Colorado River Basin
			 Development Fund;
						(C)transferred
			 pursuant to section 104(a)(2)(B)(ii) to the Navajo Groundwater Projects Account
			 from the Reclamation Water Settlements Fund established by section 10501 of the
			 Omnibus Public Land Management Act of 2009 (43 U.S.C. 407), together with any
			 investment earnings on those amounts, shall be returned immediately to the
			 Reclamation Water Settlements Fund; and
						(D)transferred
			 pursuant to subsections (a)(2)(B)(iii) and (c)(2)(B)(ii) of section 104 to the
			 Navajo Groundwater Projects Account and the Hopi Groundwater Project Account,
			 together with any investment earnings on those amounts, shall be returned
			 immediately to the State.
						(2)SeverabilityNotwithstanding
			 paragraph (1), if the Secretary does not publish in the Federal Register a
			 statement of findings under subsection (a) by October 31, 2022, the designation
			 under section 109(g) and the provisions of sections 205(a)(1), 205(a)(2)(B),
			 205(a)(3), 205(a)(4), 205(a)(5), and 206 shall remain in effect.
					(c)Right To
			 offset
					(1)Navajo
			 NationIf the Secretary has not published in the Federal Register
			 the statement of findings under subsection (a) by October 31, 2022, the United
			 States shall be entitled to offset any Federal amounts made available under
			 subsections (a)(9) and (c)(1) of section 103 that were used or authorized for
			 any use under those subsections against any claim asserted by the Navajo Nation
			 against the United States described in section 105(a)(2)(A).
					(2)Hopi
			 TribeIf the Secretary has not published in the Federal Register
			 the statement of finding under subsection (a) by October 31, 2022, the United
			 States shall be entitled to offset any Federal amounts made available under
			 subsections (b)(9) and (c)(1) of section 103 that were used or authorized for
			 any use under those subsections against any claim asserted by the Hopi Tribe
			 against the United States described in section 105(b)(2)(A).
					109.Administration
				(a)Sovereign
			 immunityIf any party to the settlement agreement brings an
			 action in any court of the United States or any State court relating only and
			 directly to the interpretation or enforcement of this Act or the settlement
			 agreement and names the United States, the Navajo Nation, or the Hopi Tribe as
			 a party, or if any other landowner or water user in the Gila River or LCR
			 basins in the State files a lawsuit relating only and directly to the
			 interpretation or enforcement of paragraph 11.0 of the settlement agreement or
			 section 105 of this Act, naming the United States, or the Navajo Nation or the
			 Hopi Tribe as a party—
					(1)the United States,
			 the Navajo Nation, or the Hopi Tribe may be joined in the action; and
					(2)any claim by the
			 United States, the Navajo Nation, or the Hopi Tribe to sovereign immunity from
			 the action is waived, but only for the limited and sole purpose of the
			 interpretation or enforcement of this Act or the settlement agreement.
					(b)No
			 quantification or effect on rights of other Indian tribes or the United States
			 on behalf of other Indian tribes
					(1)In
			 generalExcept as provided in paragraph 7.2 of the settlement
			 agreement or in paragraph (2), nothing in this Act—
						(A)shall be construed
			 to quantify or otherwise affect the water rights, claims, or entitlements to
			 water of any Indian tribe, nation, band, or community, including the San Juan
			 Southern Paiute Tribe, other than the Hopi Tribe and the Navajo Nation;
			 or
						(B)shall affect the
			 ability of the United States to take action on behalf of any Indian tribe,
			 nation, band, or community, including the San Juan Southern Paiute Tribe, other
			 than the Hopi Tribe, members of the Hopi Tribe, allottees of the Hopi Tribe,
			 the Navajo Nation, members of the Navajo Nation, and allottees of the Navajo
			 Nation.
						(c)Antideficiency
					(1)In
			 generalThe expenditure or advance of any money or the
			 performance of any obligation by the United States, in any capacity, under this
			 Act shall be contingent on the appropriation of funds.
					(2)LiabilityThe
			 United States shall not be liable for the failure to carry out any obligation
			 or activity authorized under this Act (including any obligation or activity
			 under this Act) if Congress does not provide adequate appropriations expressly
			 to carry out the purposes of this Act.
					(d)Reclamation
			 reform ActThe Reclamation Reform Act of 1982 (43 U.S.C. 390aa et
			 seq.) and any other acreage limitation or full-cost pricing provision of
			 Federal law shall not apply to any person, entity, or tract of land solely on
			 the basis of—
					(1)receipt of any
			 benefit under this Act;
					(2)execution or
			 performance of this Act; or
					(3)the use, storage,
			 delivery, lease, or exchange of CAP water.
					(e)Dismissal of
			 pending navajo nation court caseNot later than 30 days after the
			 date on which the settlement agreement is executed by the United States, the
			 Navajo Nation shall execute and file a stipulation and proposed order,
			 substantially in the form attached to the settlement agreement as exhibit 11.9
			 for—
					(1)the dismissal with
			 prejudice of the first, second, third, fourth, and fifth claims for relief
			 contained in the complaint for declaratory and injunctive relief in the case
			 styled Navajo Nation v. United States Department of the Interior, No.
			 CV–03–0507–PCT–PGR (D. Ariz. March 14, 2003); and
					(2)the dismissal
			 without prejudice of the sixth claim for relief contained in the complaint
			 described in paragraph (1).
					(f)Tolling of
			 statutes of limitationsAny statute of limitations that may
			 otherwise apply to, limit, or bar the sixth claim for relief described in
			 subsection (e)(2) shall be tolled as follows:
					(1)If a settlement of
			 the claims by the Navajo Nation to Lower Colorado River water has been approved
			 by an Act of Congress enacted on or before December 15, 2022, then any statute
			 of limitations that may otherwise apply to, limit, or bar the sixth claim for
			 relief shall be tolled until the Navajo Nation waives the claims to Lower
			 Colorado River water under the Act of Congress.
					(2)If a settlement of
			 the claims of the Navajo Nation to Lower Colorado River water has not been
			 approved by An act of Congress on or before December 15, 2022, then any statute
			 of limitations that may otherwise apply to, limit, or bar the sixth claim for
			 relief shall be tolled until December 15, 2022.
					(g)Pete shumway dam
			 & reservoir
					(1)In
			 generalThe facility known as Schoens Lake, Schoens Dam, and
			 Schoens Reservoir, located on Show Low Creek in Navajo County, Arizona shall be
			 known and designated as the Pete Shumway Dam and
			 Reservoir.
					(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility described in paragraph (1) shall be deemed to be
			 a reference to the Pete Shumway Dam and Reservoir.
					110.Environmental
			 compliance
				(a)Environmental
			 complianceIn implementing the settlement agreement and this Act,
			 the Secretary shall comply with all applicable Federal environmental laws and
			 regulations, including the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
				(b)Execution of the
			 settlement agreementExecution of the settlement agreement by the
			 Secretary as provided in this Act shall not constitute a major Federal action
			 under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332).
				(c)Lead
			 agencyThe Commissioner of the Bureau of Reclamation shall be
			 primarily responsible to ensure environmental compliance in carrying out this
			 Act.
				(d)No effect on
			 enforcement of environmental lawsNothing in this Act precludes
			 the United States, the Navajo Nation, or the Hopi Tribe, when delegated
			 regulatory authority, from enforcing Federal environmental laws,
			 including—
					(1)the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.),
			 including claims for damages for harm to natural resources;
					(2)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
					(3)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.);
					(4)the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.); or
					(5)any regulation
			 implementing 1 or more of those Acts.
					IICentral Arizona
			 project water
			201.Conditions for
			 reallocation of CAP NIA priority water
				(a)Reallocation
					(1)In
			 generalThe Secretary shall neither reallocate any CAP NIA
			 priority water to the Navajo Nation under section 202(a) nor enter into a
			 contract with the Navajo Nation for the delivery of that water under section
			 202(c) unless and until the Secretary has published in the Federal Register the
			 statement of findings referred to in subsection (b) that all of the conditions
			 described in paragraph (2) have been satisfied.
					(2)ConditionsThe
			 conditions described in this paragraph are that—
						(A)the LCR
			 enforceability date has occurred;
						(B)the Navajo Nation
			 and the Navajo project lessees, with the approval of the Secretary, have
			 executed an amendment to the Navajo Project Lease extending the term of the
			 Navajo Project Lease through December 23, 2044;
						(C)the Secretary,
			 with the consent of the Navajo Nation, has issued or renewed to the Navajo
			 project lessees, in a form acceptable to the Navajo project lessees, grants of
			 Federal rights-of-way and easements pursuant to the first section of the Act of
			 February 5, 1948 (25 U.S.C. 323), for—
							(i)the
			 land subject to the Navajo Project Lease and for the railroad-granted land, the
			 terms of which shall extend through the term of the Navajo Project Lease, as
			 amended; and
							(ii)the
			 power transmission lines over and across land on the Navajo Reservation, the
			 terms of which shall extend through the term of the Navajo Project Lease, as
			 amended, described as—
								(I)the grant entitled
			 Grant of Easement or Right of Way from the Bureau of Indian Affairs,
			 Window Rock, Arizona, Grantor, dated February 1971, for the
			 construction, operation, maintenance, replacement, and removal of the Navajo
			 Project Southern Transmission System, with Map Nos. INH–96, sheets 1–4, B29036,
			 dated May 28, 1970, marked as Exhibit B to that grant, and the complete
			 centerline description shown on Exhibit A of that grant;
								(II)the grant
			 entitled Grant of Easement and Right-of-Way by the United States of
			 America, Bureau of Indian Affairs, Department of the Interior, Window Rock,
			 Arizona, Grantor, dated September 8, 1988, including amendments to that
			 grant, for the construction, operation, and maintenance of the
			 Navajo-McCullough Transmission Line, as shown on the Map marked Exhibit B to
			 that grant and more particularly described in the right-of-way description
			 marked Exhibit A to that grant; and
								(III)a right-of-way
			 or permit for the Navajo Generating Station/Western Area Power Administrative
			 Intertie Transmission System, running from the Navajo Generating Station
			 switchyard approximately 200 feet to the Western Area Power Administration
			 transmission line;
								(D)Peabody has leased
			 coal in sufficient quantity and quality from the Navajo Nation, or the Navajo
			 Nation and the Hopi Tribe, for the Navajo Generating Station to operate through
			 the term of the Navajo Project Lease, as amended;
						(E)the surface coal
			 mining permit, or a revision of that permit, has been issued by the Secretary,
			 acting through the Office of Surface Mining, Reclamation and Enforcement, to
			 Peabody authorizing the operation of the Kayenta mine and the mining of the
			 quantities of coal referred to in subparagraph (D) through the term of the
			 Navajo Project Lease, as amended;
						(F)Peabody and the
			 Navajo project lessees have entered into a coal supply contract for the
			 purchase of the quantities and quality of coal referred to in subparagraph (D)
			 that extends through the term of the Navajo Project Lease, as amended;
						(G)the term of the
			 contract for water service among the Navajo project lessees and the Bureau of
			 Reclamation for the consumptive use at the Navajo Generating Station of up to
			 34,100 afy of upper basin water has been extended through the term of the
			 Navajo Project Lease, as amended; and
						(H)the Secretary,
			 acting through the Director of the National Park Service, has reissued or
			 extended the right-of-way permit No. RW GLCA–06–002, issued on August 30, 2006,
			 through the term of the Navajo Project Lease, as amended.
						(b)Publication of
			 statement of findingsUpon satisfaction of all of the conditions
			 described in subsection (a)(2), the Secretary shall publish in the Federal
			 Register a statement of findings that each of the conditions has been
			 met.
				(c)Timing of
			 reallocationUpon publication in the Federal Register of the
			 statement of findings referred to in subsection (b), the Secretary shall
			 reallocate to the Navajo Nation the CAP NIA priority water in accordance with
			 section 202(a) and enter into a contract with the Navajo Nation for the
			 delivery of that water in accordance with section 202(c), through the
			 Navajo-Gallup water supply project in accordance with this Act.
				(d)Failure To
			 publish noticeIf the Secretary fails to publish a statement of
			 findings in the Federal Register under subsection (b) by October 31,
			 2022—
					(1)the authority
			 provided under this section and section 202 shall terminate; and
					(2)this section and
			 section 202, 203, 204, 205(a)(2)(A), and 205(b) shall be of no further force or
			 effect.
					202.Reallocation of
			 CAP NIA priority water, firming, water delivery contract
				(a)Reallocation to
			 the navajo nation
					(1)In
			 generalOn the date on which the Secretary publishes in the
			 Federal Register the statement of findings under section 201(b), the Secretary
			 shall reallocate to the Navajo Nation the Navajo Nation CAP water.
					(2)Availability and
			 useThe water reallocated under paragraph (1) shall be available
			 for diversion and use from the San Juan River pursuant to and consistent with
			 section 10603(b)(2)(D) of the Omnibus Public Land Management Act of 2009
			 (Public Law 111–11; 123 Stat. 1383) (as amended by section 205).
					(b)Firming
					(1)Navajo Nation
			 CAP waterThe Navajo Nation CAP water shall be firmed as
			 follows:
						(A)In accordance with
			 section 105(b)(1)(B) of the Arizona Water Settlements Act (Public Law 108–451;
			 118 Stat. 3492), the Secretary shall firm 50 percent of the Navajo Nation CAP
			 water to the equivalent of CAP M&I priority water for the period of 100
			 years beginning on January 1, 2008.
						(B)In accordance with
			 section 105(b)(2)(B) of the Arizona Water Settlements Act (Public Law 108–451;
			 118 Stat. 3492), the State shall firm 50 percent of the Navajo Nation CAP water
			 to the equivalent of CAP M&I priority water for the period of 100 years
			 beginning on January 1, 2008.
						(2)Additional
			 firmingThe Navajo Nation may, at the expense of the Navajo
			 Nation, take additional actions to firm or supplement the Navajo Nation CAP
			 water, including by entering into agreements for that purpose with the Central
			 Arizona Water Conservation District, the Arizona Water Banking Authority, or
			 any other lawful authority, in accordance with State law.
					(c)Navajo nation
			 water delivery contract
					(1)Contract
						(A)In
			 generalThe Secretary shall enter into the Navajo Nation water
			 delivery contract, in accordance with the settlement agreement, which shall
			 meet, at a minimum, the requirements described in subparagraph (B).
						(B)RequirementsThe
			 requirements described in this subparagraph are as follows:
							(i)AuthorizationThe
			 contract entered into under subparagraph (A) shall be for permanent service (as
			 that term is used in section 5 of the Boulder Canyon Project Act (43 U.S.C.
			 617d)), and shall be without limit as to term.
							(ii)Navajo Nation
			 CAP water
								(I)In
			 generalThe Navajo Nation CAP water may be delivered through the
			 Navajo-Gallup water supply project for use in the State.
								(II)Method of
			 deliverySubject to the physical availability of water from the
			 San Juan River and to the rights of the Navajo Nation to use that water,
			 deliveries under this clause shall be effected by the diversion and use of
			 water from the San Juan River pursuant to section 10603 of the Omnibus Public
			 Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1382) (as amended by
			 section 205).
								(iii)Contractual
			 deliveryThe Secretary shall deliver the Navajo Nation CAP water
			 to the Navajo Nation in accordance with the terms and conditions of the Navajo
			 Nation water delivery contract.
							(iv)CurtailmentExcept
			 to the extent that the Navajo Nation CAP water is firmed by the United States
			 and the State under subsection (b)(1) or is otherwise firmed by the Navajo
			 Nation, deliveries of the Navajo Nation CAP water shall be subject to
			 curtailment in that—
								(I)deliveries of the
			 Navajo Nation CAP water effected by the diversion of water from the San Juan
			 River shall be curtailed during shortages of CAP NIA priority water to the same
			 extent as other CAP NIA priority water supplies; and
								(II)the extent of
			 that curtailment shall be determined in accordance with clause (xvi).
								(v)Leases and
			 exchanges of Navajo Nation cap waterOn and after the date on
			 which the Navajo Nation water delivery contract becomes effective, the Navajo
			 Nation may, with the approval of the Secretary, enter into contracts to lease,
			 options to lease, exchange, or options to exchange the Navajo Nation CAP water
			 within Apache, Cochise, Coconino, Gila, Graham, Maricopa, Navajo, Pima, Pinal,
			 Santa Cruz, and Yavapai Counties, Arizona, providing for the temporary delivery
			 to other persons of any portion of Navajo Nation CAP water.
							(vi)Term of leases
			 and exchanges
								(I)LeasingContracts
			 to lease and options to lease under clause (v) shall be for a term not to
			 exceed 100 years.
								(II)ExchangingContracts
			 to exchange or options to exchange under clause (v) shall be for the term
			 provided for in each such contract or option.
								(III)RenegotiationThe
			 Navajo Nation may, with the approval of the Secretary, renegotiate any lease
			 described in clause (v), at any time during the term of the lease, if the term
			 of the renegotiated lease does not exceed 100 years.
								(vii)Prohibition on
			 permanent alienationNo Navajo Nation CAP water may be
			 permanently alienated.
							(viii)No firming of
			 leased waterThe firming obligations described in subsection
			 (b)(1) shall not apply to any Navajo Nation CAP water leased by the Navajo
			 Nation to other persons.
							(ix)Entitlement to
			 lease and exchange funds
								(I)In
			 generalOnly the Navajo Nation, and not the United States in any
			 capacity, shall be entitled to all consideration due to the Navajo Nation under
			 any contracts to lease, options to lease, contracts to exchange, or options to
			 exchange the Navajo Nation CAP water entered into by the Navajo Nation.
								(II)Obligations of
			 United StatesThe United States in any capacity shall have no
			 trust or other obligation to monitor, administer, or account for, in any
			 manner, any funds received by the Navajo Nation as consideration under any
			 contracts to lease, options to lease, contracts exchange, or options to
			 exchange the Navajo Nation CAP water entered into by the Navajo Nation, except
			 in a case in which the Navajo Nation deposits the proceeds of any such lease,
			 option to lease, exchange, or option to exchange into an account held in trust
			 for the Navajo Nation by the United States.
								(x)Water use on
			 Navajo land
								(I)In
			 generalExcept as authorized by clause (v), the Navajo Nation CAP
			 water may only be used on—
									(aa)the
			 Navajo Reservation;
									(bb)land
			 held in trust by the United States for the benefit of the Navajo Nation;
			 or
									(cc)land
			 owned by the Navajo Nation in fee that is located within the State.
									(II)StorageThe
			 Navajo Nation may store the Navajo Nation CAP water at underground storage
			 facilities or groundwater savings facilities located within the CAP system
			 service area, consisting of Pima, Pinal, and Maricopa Counties, in accordance
			 with State law.
								(III)AssignmentThe
			 Navajo Nation may assign any long-term storage credits accrued as a result of
			 storage under subclause (II) in accordance with State law.
								(xi)No use outside
			 Arizona
								(I)In
			 generalNo Navajo Nation CAP water may be used, leased,
			 exchanged, forborne, or otherwise transferred by the Navajo Nation for use
			 directly or indirectly outside of the State.
								(II)AgreementsNothing
			 in this Act or the settlement agreement limits the right of the Navajo Nation
			 to enter into any agreement with the Arizona Water Banking Authority, or any
			 successor agency or entity, in accordance with State law.
								(xii)Cap fixed
			 om&r charges
								(I)In
			 generalThe CAP operating agency shall be paid the CAP fixed
			 OM&R charges associated with the delivery of all the Navajo Nation CAP
			 water.
								(II)Payment of
			 chargesExcept as provided in clause (xiii), all CAP fixed
			 OM&R charges associated with the delivery of the Navajo Nation CAP water to
			 the Navajo Nation shall be paid by—
									(aa)the
			 Secretary, pursuant to section 403(f)(2)(A) of the Colorado River Basin Project
			 Act (43 U.S.C. 1543(f)(2)(A)), as long as funds for that payment are available
			 in the Lower Colorado River Basin Development Fund; and
									(bb)if
			 those funds become unavailable, the Navajo Nation.
									(xiii)Lessee
			 responsibility for charges
								(I)In
			 generalAny lease or option to lease providing for the temporary
			 delivery to other persons of any Navajo Nation CAP water shall require the
			 lessee to pay the CAP operating agency all CAP fixed OM&R charges and all
			 CAP pumping energy charges associated with the delivery of the leased
			 water.
								(II)No
			 responsibility for paymentNeither the Navajo Nation nor the
			 United States in any capacity shall be responsible for the payment of any
			 charges associated with the delivery of the Navajo Nation CAP water leased to
			 other persons.
								(xiv)Advance
			 paymentNo Navajo Nation CAP water shall be delivered unless the
			 CAP fixed OM&R charges and the CAP pumping energy charges associated with
			 the delivery of that water have been paid in advance.
							(xv)CalculationThe
			 charges for delivery of the Navajo Nation CAP water pursuant to the Navajo
			 Nation water delivery contract shall be calculated in accordance with the CAP
			 repayment stipulation.
							(xvi)Shortages of
			 Navajo Nation CAP waterIf, for any year, the available CAP
			 supply is insufficient to meet all demands under CAP contracts for the delivery
			 of CAP NIA priority water, the Secretary and the CAP operating agency shall
			 prorate the available CAP NIA priority water among the CAP contractors holding
			 contractual entitlements to CAP NIA priority water on the basis of the quantity
			 of CAP NIA priority water used by each such CAP contractor in the last year for
			 which the available CAP supply was sufficient to fill all orders for CAP NIA
			 priority water.
							(xvii)Cap
			 repaymentFor purpose of determining the allocation and repayment
			 of costs of any stages of the CAP constructed after November 21, 2007, the
			 costs associated with the delivery of the Navajo Nation CAP water, regardless
			 of whether the Navajo Nation CAP water is delivered for use by the Navajo
			 Nation or in accordance with any lease, option to lease, exchange, or option to
			 exchange providing for the delivery to other persons of the Navajo Nation CAP
			 water, shall be—
								(I)nonreimbursable;
			 and
								(II)excluded from the
			 repayment obligation of the Central Arizona Water Conservation District.
								(xviii)Nonreimbursable
			 cap construction costs
								(I)In
			 generalWith respect to the costs associated with the
			 construction of the CAP system allocable to the Navajo Nation—
									(aa)the
			 costs shall be nonreimbursable; and
									(bb)the
			 Navajo Nation shall have no repayment obligation for the costs.
									(II)Capital
			 chargesNo CAP water service capital charges shall be due or
			 payable for the Navajo Nation CAP water, regardless of whether the water is
			 delivered for use by the Navajo Nation or is delivered under any lease, option
			 to lease, exchange, or option to exchange the Navajo Nation CAP water entered
			 into by the Navajo Nation.
								203.Colorado River
			 accounting
				(a)Accounting for
			 the type of water deliveredAll deliveries of the Navajo Nation
			 CAP water effected by the diversion of water from the San Juan River shall be
			 accounted for as deliveries of CAP water.
				(b)Accounting for
			 as lower basin use in Arizona regardless of place of use or point of
			 diversionAll Navajo Nation CAP water delivered to and
			 consumptively used by the Navajo Nation or lessees of the Navajo Nation
			 pursuant to the settlement agreement and this Act shall be—
					(1)accounted for as
			 if the use had occurred in the lower basin, regardless of the point of
			 diversion or place of use;
					(2)credited as water
			 reaching Lee Ferry pursuant to articles III(c) and III(d) of the Colorado River
			 Compact;
					(3)charged against
			 the consumptive use apportionment made to the lower basin by article III(a) of
			 the Colorado River Compact; and
					(4)accounted for as
			 part of and charged against the 2,800,000 afy of Colorado River water
			 apportioned to Arizona in article II(B)(1) of the decree.
					(c)Limitations
					(1)In
			 generalNotwithstanding subsections (a) and (b) and subject to
			 paragraphs (2) and (3), no water diverted by the Navajo-Gallup water supply
			 project shall be accounted for as provided in subsections (a) and (b) until
			 such time as the Secretary has developed and, as necessary, modified, in
			 consultation with the Upper Colorado River Commission and the representatives
			 of Governors on Colorado River Operations from each of the respective State
			 signatories to the Colorado River Compact, all operational and decisional
			 criteria, policies, contracts, guidelines, or other documents that control the
			 operations of the Colorado River system reservoirs and diversion works, so as
			 to adjust, account for, and offset the diversion of water apportioned to the
			 State, pursuant to the Boulder Canyon Project Act (43 U.S.C. 617 et seq.), from
			 a point of diversion on the San Juan River in New Mexico.
					(2)ModificationsAll
			 modifications under paragraph (1) shall be—
						(A)consistent with
			 section 10603(c)(2)(A) of the Omnibus Public Land Management Act of 2009
			 (Public Law 111–11; 123 Stat. 1384) and this Act; and
						(B)applicable only
			 for the duration of any diversion described in paragraph (1) pursuant to
			 section 10603(c)(2)(B) of the Omnibus Public Land Management Act of 2009
			 (Public Law 111–11; 123 Stat. 1384) and this Act.
						(3)AdministrationArticle
			 II(B) of the decree shall be administered so that diversions from the
			 mainstream of the Colorado River for the Central Arizona Project, as served
			 under existing contracts with the United States by diversion works constructed
			 before the date of enactment of this Act, shall be limited and reduced to
			 offset any diversions of CAP water made pursuant to section 10603(c)(2)(B) of
			 the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1384) and this Act.
					(4)Effect of
			 subsectionThis subsection shall not—
						(A)affect, in any
			 manner, the quantity of water apportioned to the State pursuant to the Boulder
			 Canyon Project Act (43 U.S.C. 617 et seq.) and the decree; or
						(B)amend any
			 provision of the decree or the Colorado River Basin Project Act (43 U.S.C. 1501
			 et seq.).
						204.No modification
			 of existing laws
				(a)No modification
			 or preemption of other lawsUnless expressly provided in this
			 Act, nothing in this Act modifies, conflicts with, preempts, or otherwise
			 affects—
					(1)the Boulder Canyon
			 Project Act (43 U.S.C. 617 et seq.);
					(2)the Boulder Canyon
			 Project Adjustment Act (43 U.S.C. 618 et seq.);
					(3)the Act of April
			 11, 1956 (commonly known as the Colorado River Storage Project
			 Act) (43 U.S.C. 620 et seq.);
					(4)the Colorado River
			 Basin Project Act (43 U.S.C. 1501 et seq.);
					(5)the Treaty between
			 the United States of America and Mexico respecting utilization of waters of the
			 Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington on
			 February 3, 1944 (59 Stat. 1219);
					(6)the Colorado River
			 Compact;
					(7)the Upper Colorado
			 River Basin Compact; or
					(8)the Omnibus Public
			 Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991).
					(b)No
			 precedentNothing in this Act—
					(1)authorizes or
			 establishes a precedent for any type of transfer of Colorado River system water
			 between the upper basin and the lower basin; or
					(2)expands the
			 authority of the Secretary in the upper basin.
					(c)Preservation of
			 existing rights
					(1)In
			 generalRights to the consumptive use of water available to the
			 upper basin from the Colorado River system under the Colorado River Compact and
			 the Upper Colorado River Basin Compact shall not be reduced or prejudiced by
			 any use of water pursuant to section 10603(c) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11; 123 Stat. 1384) or this Act.
					(2)No effect on
			 duties and powersNothing in this Act impairs, conflicts with, or
			 otherwise changes the duties and powers of the Upper Colorado River
			 Commission.
					(d)Unique
			 situationDiversions through the Navajo-Gallup water supply
			 project consistent with this Act address critical tribal and non-Indian water
			 supply needs under unique circumstances, including—
					(1)the intent to
			 benefit Indian tribes in the United States;
					(2)the location of
			 the Navajo Nation in both the upper basin and the lower basin;
					(3)the intent to
			 address critical Indian and non-Indian water needs in the State; and
					(4)the lack of other
			 reasonable options available for developing a firm, sustainable supply of
			 municipal water for the Navajo Nation in the State.
					(e)Efficient
			 useThe diversions and uses authorized for the Navajo-Gallup
			 water supply project under this Act represent unique and efficient uses of
			 Colorado River apportionments in a manner that Congress has determined would be
			 consistent with the obligations of the United States to the Navajo
			 Nation.
				205.Amendments
				(a)Amendments to
			 the omnibus public land management Act of 2009
					(1)DefinitionsSection 10302 of the Omnibus Public Land
			 Management Act of 2009 (43 U.S.C. 407 note; Public Law 111–11) is
			 amended—
						(A)in paragraph (2),
			 by striking Arrellano and inserting Arellano;
			 and
						(B)in paragraph (27),
			 by striking 75–185 and inserting 75–184.
						(2)Delivery and use
			 of Navajo-Gallup water supply project waterSection 10603(c) of
			 the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1384) is amended—
						(A)in paragraph
			 (1)(A), by striking Lower Basin and and inserting Lower
			 Basin or; and
						(B)in paragraph
			 (2)(A)—
							(i)in
			 clause (i), by striking Article III(c) and inserting
			 Articles III(c); and
							(ii)in
			 clause (ii)(II), by striking Article III(c) and inserting
			 Articles III(c).
							(3)Project
			 contractsSection 10604(f)(1) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11; 123 Stat. 1391) is amended by
			 inserting Project before water.
					(4)Authorization of
			 appropriationsSection 10609 of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11; 123 Stat. 1395) is amended—
						(A)in paragraphs (1)
			 and (2) of subsection (b), by striking construction or
			 rehabilitation each place it appears and inserting planning,
			 design, construction, rehabilitation,;
						(B)in subsection
			 (e)(1), by striking 2 percent and inserting 4
			 percent; and
						(C)in subsection
			 (f)(1), by striking 4 percent and inserting 2
			 percent.
						(5)AgreementSection
			 10701(e) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11;
			 123 Stat. 1400) is amended in paragraphs (2)(A), (2)(B), and (3)(A) by striking
			 and Contract each place it appears.
					(b)Amendments to
			 the Arizona water settlements Act of 2004Section
			 104(a)(1)(B)(ii) of the Arizona Water Settlements Act of 2004 (Public Law
			 108–451; 118 Stat. 3487) is amended in the first sentence by striking
			 claims to water in Arizona and inserting claims to the
			 Little Colorado River in Arizona.
				(c)Effective
			 datesThe amendments made by subsections (a)(2)(A) and (b) take
			 effect on the date of publication in the Federal Register of the statement of
			 findings described in section 201(b).
				206.Retention of
			 Lower Colorado River water for future Lower Colorado River settlement
				(a)Retention of CAP
			 NIA priority waterNotwithstanding section 104(a)(1)(B)(i) of the
			 Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3487), the
			 Secretary shall retain until January 1, 2031—
					(1)22,589 afy of the
			 CAP NIA priority water referred to in section 104(a)(1)(A)(iii) of that Act
			 (Public Law 108–451; 118 Stat. 3487) for use in a future settlement of the
			 claims of the Navajo Nation to Lower Colorado River water; and
					(2)1,000 afy of the
			 CAP NIA priority water referred to in section 104(a)(1)(A)(iii) of that Act
			 (Public Law 108–451; 118 Stat. 3487) for use in a future settlement of the
			 claims of the Hopi Tribe to Lower Colorado River water.
					(b)Retention of
			 fourth priority mainstream Colorado river waterThe Secretary
			 shall retain—
					(1)2,000 afy of the
			 3,500 afy of uncontracted Arizona fourth priority Colorado River water referred
			 to in section 11.3 of the Arizona Water Settlement Agreement, among the
			 Director of the Arizona Department of Water Resources, the Central Arizona
			 Water Conservation District, and the Secretary, dated August 16, 2004, for use
			 in a future settlement of the claims of the Navajo Nation to Lower Colorado
			 River water; and
					(2)1,500 afy of the
			 3,500 afy of uncontracted Arizona fourth priority Colorado River water referred
			 to in subparagraph 11.3 of the Arizona Water Settlement Agreement, among the
			 Director of the Arizona Department of Water Resources, the Central Arizona
			 Water Conservation District, and the Secretary, dated August 16, 2004, for use
			 in a future settlement of the claims of the Hopi Tribe to Lower Colorado River
			 water.
					(c)Conditions
					(1)Navajo
			 nationIf Congress does not approve a settlement of the claims of
			 the Navajo Nation to Lower Colorado River water by January 1, 2031, the 22,589
			 afy of CAP NIA priority water referred to in subsection (a)(1) shall be
			 available to the Secretary under section 104(a)(1)(B)(i) of the Arizona Water
			 Settlements Act (Public Law 108–451; 118 Stat. 3487).
					(2)Hopi
			 tribeIf Congress does not approve a settlement of the claims of
			 the Hopi Tribe to Lower Colorado River water by January 1, 2031, the 1,000 afy
			 of CAP NIA priority water referred to in subsection (a)(2) shall be available
			 to the Secretary under section 104(a)(1)(B)(i) of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3487).
					(3)Water retained
			 for the navajo nation
						(A)In
			 generalExcept as provided in subparagraph (B), the fourth
			 priority Colorado River water retained for the Navajo Nation under subsection
			 (b)(1) shall not be allocated, nor shall any contract be issued under the
			 Boulder Canyon Project Act (42 U.S.C. 617 et seq.) for the use of the water,
			 until a final Indian water rights settlement for the Navajo Nation has been
			 approved by Congress, resolving the claims of the Navajo Nation to Lower
			 Colorado River water within the State.
						(B)Adjudication of
			 Navajo Nation Claims
							(i)In
			 generalExcept as provided in paragraph (1) and subparagraph (C),
			 if the claims of the Navajo Nation to Lower Colorado River water are fully and
			 finally adjudicated through litigation without a settlement of those claims,
			 the 22,589 afy of CAP NIA priority water referred to in subsection (a)(1) and
			 the 2,000 afy of fourth priority Colorado River water referred to in subsection
			 (b)(1)—
								(I)shall no longer be
			 retained as provided in those subsections; but
								(II)shall be used to
			 satisfy, in whole or in part, any rights of the Navajo Nation to Lower Colorado
			 River water determined through that litigation.
								(ii)Manner and
			 extent of distribution
								(I)In
			 generalNotwithstanding the last sentence of section
			 104(a)(1)(B)(i) of the Arizona Water Settlements Act (Public Law 108–451; 118
			 Stat. 3487), the manner and extent to which the water described in clause (i)
			 shall be used to satisfy any rights of the Navajo Nation shall be determined by
			 the court in the litigation.
								(II)CAP NIA
			 priority waterTo the extent that any of the CAP NIA priority
			 water is not needed to satisfy any rights of the Navajo Nation described in
			 clause (i), the water shall be available to the Secretary under section
			 104(a)(1)(B)(i) of the Arizona Water Settlements Act (Public Law 108–451; 118
			 Stat. 3487).
								(III)Fourth
			 priority Colorado River waterTo the extent that any of the
			 fourth priority Colorado River water is not needed to satisfy any rights of the
			 Navajo Nation described in clause (i), the water shall be retained by the
			 Secretary for uses relating to Indian water right settlements in the
			 State.
								(C)Termination of
			 retention of CAP water
							(i)In
			 generalIf the Navajo Nation files an action against the United
			 States regarding the claims of the Navajo Nation to Lower Colorado River water
			 or the operation of the Lower Colorado River after the Navajo Nation dismisses
			 the court case described in section 109(e) and before January 1, 2031, the
			 Secretary may, prior to any judicial determination of the claims asserted in
			 the action, terminate the retention of the 22,589 afy of CAP NIA priority water
			 described in subsection (a)(1).
							(ii)Requirements
			 following terminationIf the Secretary terminates the retention
			 of the 22,589 afy of CAP NIA priority water under this subsection, the
			 Secretary shall—
								(I)promptly give
			 written notice of that action to the Navajo Nation and the Arizona Department
			 of Water Resources; and
								(II)use the 22,589
			 afy of CAP NIA priority water as provided in section 104(a)(1)(B)(i) of the
			 Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3487).
								(4)Water retained
			 for hopi tribe
						(A)In
			 generalExcept as provided in subparagraph (B), the fourth
			 priority Colorado River water retained for the Hopi Tribe under subsection
			 (b)(2) shall not be allocated, nor shall any contract be issued under the
			 Boulder Canyon Project Act (43 U.S.C. 617 et seq.) for the use of the water,
			 until a final Indian water rights settlement for the Hopi Tribe and the Navajo
			 Nation has been approved by Congress, resolving the claims of the Hopi Tribe
			 and the Navajo Nation to Lower Colorado River water within the State.
						(B)Adjudication of
			 Hopi Tribe claims
							(i)In
			 generalExcept as provided in paragraph (1) and subparagraph (C),
			 if the claims of the Hopi Tribe to the Lower Colorado River are fully and
			 finally adjudicated through litigation without a settlement of those claims,
			 the 1,000 afy of CAP NIA priority water referred to in subsection (a)(2) and
			 the 1,500 afy of fourth priority Colorado River water referred to in subsection
			 (b)(2)—
								(I)shall no longer be
			 retained as provided in those subsections; but
								(II)shall be used to
			 satisfy, in whole or in part, any rights of the Hopi Tribe to Lower Colorado
			 River water determined through that litigation.
								(ii)Manner and
			 extent of distribution of water
								(I)In
			 generalNotwithstanding the last sentence of section
			 104(a)(1)(B)(i) of the Arizona Water Settlements Act (Public Law 108–451; 118
			 Stat. 3487), the manner and extent to which the water described in clause (i)
			 shall be used to satisfy any rights of the Hopi Tribe shall be determined by
			 the court in the litigation.
								(II)CAP NIA
			 priority waterTo the extent that any of the CAP NIA priority
			 water is not needed to satisfy any rights of the Hopi Tribe described in clause
			 (i), that water shall be available to the Secretary under section
			 104(A)(1)(B)(i) of the Arizona Water Settlements Act (Public Law 108–451; 118
			 Stat. 3487).
								(III)Fourth
			 priority Colorado River waterTo the extent that any of the
			 fourth priority Colorado River water is not needed to satisfy any rights of the
			 Hopi Tribe described in clause (i), that water shall be retained by the
			 Secretary for uses relating to Indian water right settlements in the
			 State.
								(C)Termination of
			 Retention of CAP water
							(i)In
			 generalIf the Hopi Tribe files an action against the United
			 States regarding the claims of the Hopi Tribe to Lower Colorado River water or
			 the operation of the Lower Colorado River before January 1, 2031, the Secretary
			 may, prior to any judicial determination of those claims, terminate the
			 retention of the 1,000 afy of CAP NIA priority water described in subsection
			 (a)(2).
							(ii)Requirements
			 following terminationIf the Secretary terminates the retention
			 of the 1,000 afy of CAP NIA priority water under this subparagraph, the
			 Secretary shall—
								(I)promptly give
			 written notice of that action to the Hopi Tribe and the Arizona Department of
			 Water Resources; and
								(II)use the 1,000 afy
			 of CAP NIA priority water as provided in section 104(A)(1)(B)(i) of the Arizona
			 Water Settlements Act (Public Law 108–451; 118 Stat. 3487).
								(5)Effect of
			 SectionNothing in this section determines, confirms, or limits
			 the validity or extent of the claims of the Navajo Nation and the Hopi Tribe to
			 Lower Colorado River water.
					207.Authorization of
			 appropriations for feasibility studyThere is authorized to be appropriated to
			 complete the feasibility investigations of the Western Navajo Pipeline
			 component of the North Central Arizona Water Supply Study $3,300,000.
			
